 
Exhibit 10.1
EXECUTION VERSION
 
 
 


 

--------------------------------------------------------------------------------


 
SALE AND SERVICING AGREEMENT
 
among
 
JOHN DEERE OWNER TRUST 2009-B
 
Issuing Entity
 
JOHN DEERE RECEIVABLES, INC.
 
Seller
 
and
 
JOHN DEERE CAPITAL CORPORATION
 
Servicer
 
Dated as of October 9, 2009


 

--------------------------------------------------------------------------------

 
 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions
 
SECTION 1.01 Definitions
1
SECTION 1.02 Other Definitional Provisions
14
SECTION 1.03 Calculations
15
   
ARTICLE II
 
Conveyance of Receivables
 
SECTION 2.01 Conveyance of Receivables
15
SECTION 2.02 Waiver
16
   
ARTICLE III
 
The Receivables
 
SECTION 3.01 Representations and Warranties of Seller
16
SECTION 3.02 Repurchase by Seller upon Breach
16
SECTION 3.03 Custody of Receivable Files
17
SECTION 3.04 Duties of Servicer as Custodian
17
SECTION 3.05 Instructions; Authority to Act
18
SECTION 3.06 Custodian’s Indemnification
18
SECTION 3.07 Effective Period and Termination
18
   
ARTICLE IV
 
Administration and Servicing of Receivables
 
SECTION 4.01 Duties of Servicer
19
SECTION 4.02 Collection of Receivable Payments
19
SECTION 4.03 Realization upon Receivables
20
SECTION 4.04 Physical Damage Insurance
20
SECTION 4.05 Maintenance of Security Interests in Financed Equipment
20
SECTION 4.06 Covenants of Servicer
20
SECTION 4.07 Purchase by Servicer of Receivables upon Breach
21
SECTION 4.08 Servicing Fee
21
SECTION 4.09 Servicer’s Certificate
21
SECTION 4.10 Annual Statement as to Compliance; Notice of Default
21
SECTION 4.11 Report on Assessment of Compliance and Annual Independent Certified
Public Accountants’ Report 
22
SECTION 4.12 Access to Certain Documentation and Information Regarding
Receivables
23

 
 

  i JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.13 Servicer Expenses
23
SECTION 4.14 Appointment of Sub-Servicer
23
SECTION 4.15 Information to be Furnished in the Event of Resignation or
Termination
23
SECTION 4.16 Exchange Act Reports
24
   
ARTICLE V
 
Distributions; Reserve Account;
Statements to the Certificateholder and Noteholders
 
SECTION 5.01 Establishment of Trust Accounts
25
SECTION 5.02 Collections
27
SECTION 5.03 Additional Deposits
28
SECTION 5.04 Distributions
28
SECTION 5.05 Reserve Account
30
SECTION 5.06 Statements to the Certificateholder and Noteholders
30
SECTION 5.07 Net Deposits
31
 
ARTICLE VI
 
The Seller
 
SECTION 6.01 Representations of Seller
32
SECTION 6.02 Corporate Existence
33
SECTION 6.03 Liability of Seller; Indemnities
34
SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller
34
SECTION 6.05 Limitation on Liability of Seller and Others
35
SECTION 6.06 Seller May Own Notes; Retention of the Certificate
35
SECTION 6.07 Right of Seller to Repurchase Receivables
35
 
ARTICLE VII
 
The Servicer
 
SECTION 7.01 Representations of Servicer
35
SECTION 7.02 Indemnities of Servicer
37
SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer
38
SECTION 7.04 Limitation on Liability of Servicer and Others
39
SECTION 7.05 JDCC Not to Resign as Servicer
40
SECTION 7.06 Servicer to Act as Administrator
40
 
ARTICLE VIII
 
Default
 
SECTION 8.01 Servicer Default
40
SECTION 8.02 Appointment of Successor
41
SECTION 8.03 Notification to Noteholders and the Certificateholder
42

 
 

  ii JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.04 Waiver of Past Defaults
42
 
ARTICLE IX
 
Termination
 
SECTION 9.01 Optional Purchase of All Receivables and Termination
42
   
ARTICLE X
 
Miscellaneous Provisions
 
SECTION 10.01 Amendment
44
SECTION 10.02 Protection of Title to Trust
45
SECTION 10.03 Notices
47
SECTION 10.04 Assignment
47
SECTION 10.05 Limitations on Rights of Others
47
SECTION 10.06 Severability
47
SECTION 10.07 Separate Counterparts
47
SECTION 10.08 Headings
48
SECTION 10.09 Governing Law
48
SECTION 10.10 Assignment to Indenture Trustee
48
SECTION 10.11 Nonpetition Covenants
48
SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee
48
SECTION 10.13 Additional Securities
49



 
SCHEDULES
 
SCHEDULE A 
– 
Schedule of Receivables

SCHEDULE B
–
Location of Receivable Files

SCHEDULE C
–
List of Fiscal Months

SCHEDULE D
–
Servicer’s Certificate

SCHEDULE E
–
Statement to Certificateholder

SCHEDULE F
–
Statement to Noteholders

SCHEDULE G
–
Payment and Deposit Instructions to Indenture Trustee

 
APPENDIX A
–
Servicing Criteria


 
 
 

  iii JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 


 
This SALE AND SERVICING AGREEMENT dated as of October 9, 2009, among JOHN DEERE
OWNER TRUST 2009-B, a Delaware statutory trust (the “Issuing Entity”), JOHN
DEERE RECEIVABLES, INC., a Nevada corporation (the “Seller”), and JOHN DEERE
CAPITAL CORPORATION, a Delaware corporation (“JDCC” or the “Servicer”).
 
WHEREAS the Issuing Entity desires to purchase a portfolio of receivables
arising in connection with agricultural and construction equipment retail
installment sale and loan contracts generated by JDCC in the ordinary course of
business;
 
WHEREAS the Seller has purchased such receivables from JDCC and desires to sell
such receivables to the Issuing Entity; and
 
WHEREAS JDCC desires to service such receivables.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01   Definitions.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 
“Administration Agreement” means the Administration Agreement dated as of
October 9, 2009 among the Trust, JDCC, as Administrator, and U.S. Bank National
Association, as indenture trustee, as the same may be amended and supplemented
from time to time.
 
“Administration Fee” means the fee payable to the Administrator pursuant to
Section 3 of the Administration Agreement.
 
“Administrator” means the administrator under the Administration Agreement.
 
“Agreement” means this Sale and Servicing Agreement, as the same may be amended
and supplemented from time to time.
 
“Amount Financed” with respect to a Receivable means the amount advanced under
the Receivable toward the purchase price of the related Financed Equipment and
any related costs.
 
“Annual Percentage Rate” or “APR” of a Receivable means the fixed annual rate of
finance charges specified in the related Contract.
 
“Certificate” means the Certificate (as defined in the Trust Agreement).
 
“Certificate Balance” equals, initially, and, on each day thereafter, equals the
initial Certificate Balance reduced by all amounts allocable to principal
previously distributed to the Certificateholder.
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.
 
“Certificateholder” has the meaning assigned to such term in the Trust
Agreement.
 
“Certificate Monthly Principal Distributable Amount” means (a) zero on any
Payment Date on which the outstanding principal balance of the Notes has not
been reduced to zero after taking into account distributions on such Payment
Date and (b) on each Payment Date on and after the Payment Date on which the
outstanding principal balance of the Notes is reduced to zero, an amount equal
to the Principal Distributable Amount minus the principal payment, if any, on
the Notes on such Payment Date.
 
“Class A-1 Note Final Payment Date” means November 2, 2010.
 
“Class A-1 Note Interest Rate” means a rate per annum equal to 0.34463%.
 
“Class A-1 Notes” means the Class A-1 Notes (as defined in the Indenture).
 
“Class A-2 Note Final Payment Date” means March 15, 2012.
 
“Class A-2 Note Interest Rate” means a rate per annum equal to 0.85%.
 
“Class A-2 Notes” means the Class A-2 Notes (as defined in the Indenture).
 
“Class A-3 Note Final Payment Date” means October 15, 2013.
 
“Class A-3 Note Interest Rate” means a rate per annum equal to 1.57%.
 
“Class A-3 Notes” means the Class A-3 Notes (as defined in the Indenture).
 
“Class A-4 Note Final Payment Date” means May 16, 2016.
 
“Class A-4 Note Interest Rate” means a rate per annum equal to 2.33%.
 
“Class A-4 Notes” means the Class A-4 Notes (as defined in the Indenture).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
 
“Collection Period” means, with respect to the first Payment Date, the period
from the Cut-off Date through the Fiscal Month ending on November 1, 2009 and,
with respect to each subsequent Payment Date, the Fiscal Month ending
immediately preceding such Payment Date.  Any amount stated “as of the close of
business on the last day of a Collection Period” shall give effect to the
following calculations as determined as of the end of the day on such last
day:  (1) all applications of collections and (2) all distributions to be made
on the following Payment Date.
 
 

  2 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Contract” means an agricultural or construction equipment retail installment
sale or loan contract.
 
“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be administered, which
office at date of the execution of this Agreement is located at 209 S. LaSalle
Street, Suite 300, Chicago, IL 60604, Attention: JDOT 2009-B; or at such other
address as the Indenture Trustee may designate from time to time by notice to
the Noteholders and the Seller, or the corporate trust office of any successor
Indenture Trustee (the address of which the successor Indenture Trustee will
notify the Noteholders and the Seller).
 
“Current Principal Distribution Amount” means, with respect to any Payment Date,
an amount equal to the Note Value at the beginning of the related Collection
Period less the Note Value at the end of that Collection Period.
 
“Cut-off Date” means August 30, 2009.
 
“Dealer” means the dealer who sold an item of Financed Equipment securing a
Receivable.
 
“Deere” means Deere & Company, a Delaware corporation, and its successors.
 
“Delinquent” means a Scheduled Payment determined by the Servicer to be past due
in accordance with its normal practices, subject to Article IV relating to the
administration and servicing of the Receivables.
 
“Delivery” when used with respect to Trust Account Property the perfection and
priority in which is governed by Article 8 of the UCC or the Federal Book-Entry
Regulations means:
 
(a)  with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(47) of the UCC (other than certificated
securities) and are susceptible to physical delivery, transfer thereof to the
Indenture Trustee or its nominee or custodian by physical delivery to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Property to the Indenture Trustee or its nominee or custodian free and clear of
any adverse claims, consistent with changes in applicable law or regulations or
the interpretation thereof;
 
(b)  with respect to a “certificated security” (as defined in Section
8-102(a)(4) of the UCC), transfer thereof (i) by physical delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, (ii) by physical
delivery of such certificated security in registered form
 
 

  3 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
to a “securities intermediary” (as defined in Section 8-102(a)(14) of the UCC)
acting on behalf of the Indenture Trustee if the certificated security has been
specially endorsed to the Indenture Trustee by an effective endorsement;
 
(c)  with respect to any security issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation or by the Federal National Mortgage Association that
is a book-entry security held through the Federal Reserve System pursuant to
Federal book-entry regulations, the following procedures, all in accordance with
applicable law, including applicable Federal regulations and Articles 8 and 9 of
the UCC:  book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary which is also a “depository” pursuant to applicable
Federal regulations and issuance by such securities intermediary of a deposit
advice or other written confirmation of such book-entry registration to the
Indenture Trustee or its nominee or custodian of the purchase by the Indenture
Trustee or its nominee or custodian of such book-entry securities; the
identification by the Federal Reserve Bank of such book-entry certificates on
its records being credited to the securities intermediary’s Participant’s
securities account; the making by such securities intermediary of entries in its
books and records identifying such book-entry security held through the Federal
Reserve System pursuant to Federal book-entry regulations as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such custodian
holds such Trust Account Property solely as agent for the Indenture Trustee or
its nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and
 
(d)      with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (c) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee, or by another Person (not a securities
intermediary) either becoming the registered owner of the uncertificated
security on behalf of the Indenture Trustee, or having become the registered
owner, acknowledging that it holds for the Indenture Trustee, or the issuer
thereof agreeing that it will comply with instructions originated by the
Indenture Trustee without further consent of the registered owner thereof;
 
(e)      with respect to a “financial asset” (as defined in Section 8-102(a)(9)
of the UCC) to the extent not covered by paragraphs (a) through (d) above, if a
securities intermediary (i) indicates by book entry that such financial asset
has been credited to the Indenture Trustee’s “securities account” (as defined in
Section 8-501(a) of the UCC), (ii) receives a financial asset from the Indenture
Trustee or acquires a financial asset for the Indenture Trustee, and in either
case, accepts it for credit to the Indenture Trustee’s securities account, (iii)
becomes obligated under other law, regulation or rule to credit a financial
asset to the Indenture Trustee’s securities account, or (iv) has agreed that it
will comply with “entitlement orders” (as defined in Section 8-102(a)(8) of the
UCC) originated by the Indenture Trustee without further consent by the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC); and
 
 

  4 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(f)  in each case of delivery contemplated herein, the Indenture Trustee shall
make appropriate notations on its records, and shall cause the same to be made
on the records of its nominees, indicating that securities are credited to the
appropriate Trust Account and held in trust pursuant to and as provided in this
Agreement.
 
“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.
 
“Determination Date” means, with respect to any Payment Date, the second
Business Day prior to such Payment Date; provided that if any Class A-1 Notes
are outstanding after the Payment Date in October 2010, the Determination Date
in November 2010 shall be the second Business Day prior to the Special Payment
Date.
 
“Eligible Deposit Account” means either (a) a segregated trust account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State (or any domestic branch of a foreign bank),
having corporate trust powers and acting as trustee for funds deposited in such
account, so long as any of the unsecured debt obligations of such depository
institution shall have a credit rating from each of Moody’s, Standard & Poor’s
and Fitch in one of its generic rating categories which signifies investment
grade.
 
“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee or the Owner Trustee, or (b) a depository institution organized under
the laws of the United States of America or any State (or any domestic branch of
a foreign bank), (1)(i) which has either (A) a long-term unsecured debt rating
of AAA or better by Standard & Poor’s, Aaa or better by Moody’s and AAA or
better by Fitch or (B) a short-term unsecured debt rating or a certificate of
deposit rating of A-1+ by Standard & Poor’s, P-1 or better by Moody’s and F1+ by
Fitch, or any other long-term, short-term or certificate of deposit rating
acceptable to the Rating Agencies and (ii) whose deposits are insured by the
FDIC or (2)(i) the parent of which has a long-term or short-term unsecured debt
rating acceptable to the Rating Agencies and (ii) whose deposits are insured by
the FDIC.  If so qualified, the Indenture Trustee, the Owner Trustee, U.S. Bank
National Association or BNY Mellon Trust of Delaware may be considered an
Eligible Institution for the purposes of clause (b) of this definition.
 
“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:
 
(a)  direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
 
(b)  demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any State (or any domestic branch of a foreign bank) and subject to
supervision and examination by Federal or State banking or depository
institution authorities; provided, however, that at the time of the investment
or contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such
 
 

  5 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
depository institution or trust company) thereof shall have a credit rating from
each of Standard & Poor’s, Moody’s and Fitch, in the highest investment category
granted thereby:
 
(c)  commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from each of Standard & Poor’s, Moody’s
and Fitch in the highest investment category granted thereby;
 
(d)  investments in money market mutual funds having a rating at the time of
such investment of no less than AAA by Standard & Poor’s, Aaa by Moody’s and AAA
by Fitch (including funds for which the Indenture Trustee or the Owner Trustee
or any of their respective Affiliates is investment manager or advisor);
 
(e)  bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;
 
(f)  repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b); and
 
(g)  any other investment permitted by each of the Rating Agencies in writing;
provided, however, that if an investment would be an Eligible Investment solely
by virtue of clause (b), (c), (d), (e) or (f) and has a remaining maturity of
more than 30 days at the time of its acquisition by the Indenture Trustee, then
such investment shall be an Eligible Investment only if the long-term unsecured
debt rating of the obligor on such investment is at least A1 from Moody’s, at
least A+ by Standard & Poor’s and at least A by Fitch.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Reports” means information, documents or reports required to be
filed with the Commission pursuant to Section 13 or 15(d) of the Exchange Act.
 
“Face Amount” means with respect to a Receivable as of the close of business on
the last day of a Collection Period, the gross amount of all unpaid installments
scheduled to be paid on each contract, including unearned finance and other
charges.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Financed Equipment” means an item of agricultural, construction or forestry
equipment, together with all accessions thereto, which was purchased by an
Obligor pursuant to the terms of the related Contract and securing such
Obligor’s indebtedness under the respective Receivable.
 
“Fiscal Month” means a fiscal month specified in Schedule C, as may be amended
from time to time by the delivery by the Servicer to the Seller, the Owner
Trustee and the Indenture Trustee of a new Schedule C hereto listing the fiscal
months; provided that the fiscal
 
 

  6 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
months on any such new Schedule C shall have the ranges of number of days
generally similar to the ranges of the number of days in the fiscal months set
forth in the original Schedule C hereto and shall not result in a Collection
Period that does not allow the Servicer a sufficient amount of time to perform
the calculations required of it hereunder in respect of such Collection Period
prior to the related Determination Date.
 
“Fitch” means Fitch Ratings, Ltd., or its successor.
 
“Form 10-D Disclosure Item” shall mean with respect to any Person, any
litigation or governmental proceedings pending against such Person, or any of
the Trust, the Depositor, the Indenture Trustee, the Owner Trustee or the
Servicer if such Person has actual knowledge thereof, in each case that would be
material to the Noteholders.
 
“Form 10-K Disclosure Item” shall mean with respect to any Person, (a) any Form
10-D Disclosure Item and (b) any affiliations or relationships between such
Person and any Item 1119 Party to the extent such Person has actual knowledge
thereof.
 
“Indenture” means the Indenture dated as of October 9, 2009, between the Issuing
Entity and the Indenture Trustee, as the same may be amended and supplemented
from time to time.
 
“Indenture Trustee” means U.S. Bank National Association solely in its capacity
as indenture trustee under the Indenture and not in its individual capacity, its
successors in interest and any successor indenture trustee under the Indenture.
 
“Initial Pool Balance” means the Pool Balance as of the Cut-off Date, which is
$768,054,492.
 
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 90 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
 
“Investment Earnings” means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Trust Accounts to be deposited into the Collection Account on such Payment Date
pursuant to Section 5.01(b).
 
 

  7 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Item 1119 Party” shall mean the parties specified in Item 1119 of Regulation
AB, which are the Issuing Entity, the Seller, JDCC, as the sponsor (as defined
in Item 1101 (l)  of Regulation AB), the Servicer, the Sub-Servicer, the
Indenture Trustee, each Subcontractor and the Owner Trustee.
 
“JDCC” means John Deere Capital Corporation, a Delaware corporation, and its
successors.
 
“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens which attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.
 
“Liquidated Receivable” means any Receivable liquidated by the Servicer through
the sale or other disposition of the Financed Equipment or which the Servicer
has determined to charge-off without realizing upon the Financed Equipment.
 
“Liquidation Proceeds” means, with respect to any Liquidated Receivable, the
moneys collected in respect thereof, from whatever source (including the
proceeds of insurance policies with respect to the related Financed Equipment or
Obligor but excluding any amounts from Dealer reserves) on a Liquidated
Receivable during the Fiscal Month in which such Receivable became a Liquidated
Receivable, net of the sum of any amounts expended by the Servicer in connection
with such liquidation and any amounts required by law to be remitted to the
Obligor on such Liquidated Receivable.
 
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
 
“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01.
 
“Note Interest Rate” means the per annum interest rate borne by a Note.
 
“Note Monthly Principal Distributable Amount” means, for any Payment Date, the
Principal Distributable Amount; provided, that the Note Monthly Principal
Distributable Amount shall not exceed the aggregate outstanding principal
balance of the Notes; provided, further, that on (i) the Class A-1 Note Final
Payment Date, the Note Monthly Principal Distributable Amount will at least
equal the outstanding principal balance of the Class A-1 Notes, (ii) the Class
A-2 Note Final Payment Date, the Note Monthly Principal Distributable Amount
will at least equal the outstanding principal balance of the Class A-2 Notes,
(iii) the Class A-3 Note Final Payment Date, the Note Monthly Principal
Distributable Amount will at least equal the outstanding principal balance of
the Class A-3 Notes and (iv) the Class A-4 Note Final Payment Date, the Note
Monthly Principal Distributable Amount will at least equal the outstanding
principal balance of the Class A-4 Notes.
 
“Note Value” means, with respect to any day, the present value of the unpaid
Scheduled Payments on the Receivables, discounted at an annual rate equal to
4.50%.  For purposes of calculating Note Value, in the case of a defaulted
Receivable: (a) prior to the time at which such defaulted Receivable becomes a
Repossessed Receivable or a 180-day Receivable, the Scheduled Payments on such
Receivable will be computed based on the amounts that would
 
 

  8 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
have been the Scheduled Payments had such default not occurred; (b) at the
earlier of the time at which such defaulted Receivable becomes a Repossessed
Receivable or a 180-day Receivable, the amount added to the Note Value with
respect to such Receivable will be the estimated realizable value of such
Receivable, as determined by the Servicer in accordance with its normal
servicing procedures and (c) after the time such defaulted Receivable becomes a
Liquidated Receivable, and after the payment of a Purchase Amount in respect of
a Purchased Receivable, there shall be deemed to be no Scheduled Payments due on
such Receivable.
 
“Noteholders’ Distributable Amount” means, with respect to any Payment Date, the
sum of (a) the accrued and unpaid interest on the Notes for such Payment Date
and (b) the Note Monthly Principal Distributable Amount.
 
“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.
 
“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Equipment and any other Person who owes payments under the Receivable.
 
“Officers’ Certificate” means a certificate signed by (a) the chairman of the
board, the president, any vice president, the treasurer or any assistant
treasurer and (b) the secretary or any assistant secretary of the Seller or the
Servicer, as appropriate.
 
“180-day Receivable”, with respect to any Collection Period, means any
Receivable as to which a Scheduled Payment is 180 days or more Delinquent by the
last day of such Collection Period and which has not become a Liquidated
Receivable or a Repossessed Receivable; provided that a Receivable shall cease
to be a 180-day Receivable if the Servicer subsequently receives payment in full
of each Scheduled Payment that was previously 180 days or more Delinquent on
such Receivable.
 
“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the Seller or the Servicer, which counsel shall be
acceptable to the Indenture Trustee, the Owner Trustee or the Rating Agencies,
as applicable.
 
“Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.
 
“Owner Trustee” means BNY Mellon Trust of Delaware in its capacity as Owner
Trustee under the Trust Agreement, its successors in interest and any successor
owner trustee under the Trust Agreement.
 
“Payment Date” means the 15th day of each month, or, if any such date is not a
Business Day, the next succeeding Business Day, commencing November 16, 2009;
provided, however, that if any Class A-1 Notes are outstanding after the Payment
Date in October 2010, Payment Date shall also mean, solely in the context of
determining the date for final payment of the Class A-1 Notes and the interest
accrual period for the Class A-1 Notes from the Payment Date in October 2010 to
but excluding such final payment, the Special Payment Date.
 
 

  9 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Pool Balance” as of the close of business on the last day of a Collection
Period, means the aggregate Principal Balance of the Receivables (excluding
Purchased Receivables and Liquidated Receivables) less the aggregate Write-Down
Amount as of the last day of such Collection Period.
 
“Pool Face Amount” as of the close of business on the last day of a Collection
Period, means the aggregate Face Amount of the Receivables (excluding Purchased
Receivables and Liquidated Receivables) less the aggregate Write-Down Amount as
of the last day of such Collection Period.
 
“Principal Balance” of a Receivable, as of the close of business on the last day
of a Collection Period, means the Amount Financed minus the sum of (i) that
portion of all Scheduled Payments paid on or prior to such day allocable to
principal using the actuarial method, (ii) any payment of the Purchase Amount
with respect to the Receivable purchased by the Servicer or repurchased by the
Seller and allocable to principal, and (iii) any prepayment in full or any
partial prepayments applied to reduce the Principal Balance of the Receivable.
 
“Principal Carryover Shortfall” means, with respect to any Payment Date, the
excess of (i) the Principal Distributable Amount for the immediately preceding
Payment Date over (ii) the amount that was actually deposited into the Note
Distribution Account and the Certificate Distribution Account, if applicable, on
account of principal on such immediately preceding Payment Date.
 
“Principal Distributable Amount” means, with respect to any Payment Date, the
sum of (i) the Current Principal Distribution Amount for such Payment Date and
(ii) the Principal Carryover Shortfall for such Payment Date.
 
“Purchase Agreement” means the Purchase Agreement dated as of October 9, 2009,
between the Seller and JDCC, as the same may be amended and supplemented from
time to time.
 
“Purchase Amount” means with respect to a Receivable, the amount, as of the
close of business on the last day of a Collection Period, required to prepay in
full the Receivable under the terms thereof including interest to the last day
of such Collection Period.
 
“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by the Servicer pursuant to Section 4.07
or repurchased as of such time by the Seller pursuant to Section 3.02 or 6.07.
 
“Rating Agencies” means Moody’s, Standard & Poor’s and Fitch.  If no such
organization or successor is in existence, “Rating Agency” shall be a nationally
recognized statistical rating organization or other comparable Person designated
by the Seller, notice of which designation shall be given to the Indenture
Trustee, the Owner Trustee and the Servicer.
 
“Rating Agency Condition” means, with respect to any action, (A) in the case of
Moody’s and Standard & Poor’s, that each such Rating Agency shall have been
given 10 days (or such shorter period that is acceptable to each such Rating
Agency) prior notice thereof and that each such Rating Agency shall have
notified the Seller, the Servicer, the Owner Trustee and
 
 

  10 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
the Indenture Trustee in writing that such action will not result in a reduction
or withdrawal of the then current rating of the Notes and (B) in the case of
Fitch, that Fitch shall have been given 10 Business Days’ (or such shorter
period that is acceptable to Fitch) prior notice thereof.
 
“Receivable” means any retail installment sale or loan contract listed on
Schedule A hereto.
 
“Receivable Files” means the documents specified in Section 3.03.
 
“Recoveries” means, with respect to any Liquidated Receivable, monies collected
in respect thereof, from whatever source (other than any amounts from Dealer
reserves) after the Fiscal Month in which such Receivable became a Liquidated
Receivable, net of the sum of any amounts expended by the Servicer for the
account of the Obligor and any amounts required by law to be remitted to the
Obligor.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Regulation S-X” means Regulation S-X, 17 C.F.R. §§210.1-01—210.12-29, as such
may be amended from time to time, and subject to such clarification and
interpretation as may be provided by the Commission or its staff from time to
time.
 
“Reportable Event” shall mean any event required to be reported on Form 8-K, and
in any event, the following:
 
(a)  entry into a definitive agreement related to the Trust, the Notes or the
Receivables, or an amendment to a transaction document, even if the Depositor is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
 
(b)  termination of a transaction document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Depositor is not
a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
 
(c)  with respect to the Servicer only, the occurrence of a Servicer Default;
 
(d)  the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee;
 
(e)  with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture; and
 
 

  11 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(f)  with respect to the Servicer only, if the Servicer becomes aware of any
bankruptcy or receivership of the Seller, the Depositor, the Indenture Trustee,
the Owner Trustee, any enhancement or support provider contemplated by Item
1114(b) or 1115 of Regulation AB, or other material party contemplated by Item
1101(d)(1) of Regulation AB.
 
“Reporting Subcontractor” shall mean any Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB.
 
“Repossessed Receivable”, with respect to any Collection Period, means any
defaulted Receivable as to which the Financed Equipment securing such defaulted
Receivable has been repossessed by the last day of such Collection Period.
 
“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
 
“Reserve Account Initial Deposit” means, with respect to the Closing Date,
$9,693,243.
 
“Scheduled Payment” on a Receivable, means the scheduled periodic payment of
principal and, if applicable, interest required to be made by the Obligor.
 
“Seller” means John Deere Receivables, Inc., a Nevada corporation, and its
successors in interest to the extent permitted hereunder.
 
“Servicer” means JDCC, as the servicer of the Receivables, and each successor to
JDCC (in the same capacity) pursuant to Section 7.03 or 8.02.
 
“Servicer Default” means an event specified in Section 8.01.
 
“Servicer’s Certificate” means an Officers’ Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Schedule D.
 
“Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
 
“Servicing Fee” means the fee payable to the Servicer for services rendered
during the respective Collection Period, determined pursuant to Section 4.08.
 
“Servicing Fee Rate” means 1.00% per annum.
 
“Special Payment Date” means November 2, 2010 with respect to the Class A-1
Notes only if any of the Class A-1 Notes are outstanding after the Payment Date
in October 2010.
 
“Specified Reserve Account Balance” means, except as otherwise provided in the
following paragraph, with respect to any Payment Date, the lesser of (a)
$15,509,189, which is 2.00% of the initial Note Value and (b) the outstanding
principal amount of the Notes
 
 

  12 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
immediately preceding such Payment Date less the Note Monthly Principal
Distributable Amount to be deposited in the Note Distribution Account on such
Payment Date.
 
Upon payment of all interest and principal due on the Notes, the Specified
Reserve Account Balance shall be zero.  The Specified Reserve Account Balance
may be reduced or the definition otherwise modified without the consent of the
Noteholders and the Certificateholder provided that the Rating Agency Condition
is satisfied and provided, further, the Owner Trustee obtains an Opinion of
Counsel confirming that the reduction or modification will not change the tax
classification of the Notes as indebtedness.
 
“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., or any successor to the business of such division.
 
“Subcontractor” shall mean any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Receivables but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
the Receivables under the direction or authority of the Indenture Trustee.
 
“Sub-Servicer” means Deere Credit Services, Inc., a Delaware corporation, and
each successor to Deere Credit Services, Inc. (in the same capacity) pursuant to
Section 4.14.
 
“Total Distribution Amount” means, for each Payment Date, the sum of the
aggregate collections in respect of Receivables (including Liquidation Proceeds
and Purchase Amounts) received during the related Collection Period, plus
Investment Earnings, provided, that, in the event of a Special Payment Date, a
portion of the Total Distribution Amount for the November 2010 Payment Date
shall be deposited to the Trust Accounts on or before the Special Payment Date
as provided in Section 5.04(d) and the remaining Total Distribution Amount shall
be distributed on the November 2010 Payment Date as provided in Section 5.04(b).
 
“Transfer Date” means, with respect to any Payment Date, the Business Day
preceding such Payment Date.
 
“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
 
“Trust” means the Issuing Entity.
 
“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, book-entry securities, uncertificated securities or otherwise),
including the Reserve Account Initial Deposit, and all proceeds of the
foregoing.
 
“Trust Accounts” has the meaning assigned thereto in Section 5.01.
 
 

  13 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Trust Agreement” means the Trust Agreement dated as of October 8, 2009, between
the Seller and the Owner Trustee, as the same may be amended and supplemented
from time to time.
 
“Trust Estate” means the Trust Estate (as defined in the Indenture).
 
“Trust Officer” means, in the case of the Indenture Trustee, any officer within
the Corporate Trust Office of the Indenture Trustee who shall have direct
responsibility for the administration of the Indenture, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer in the Corporate
Trust Services Department of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the Basic Documents on behalf of
the Owner Trustee.
 
“UCC” means the Uniform Commercial Code.
 
“Write-Down Amount” means, for any Collection Period for any 180-day Receivable
or Repossessed Receivable, the excess of (a) the Principal Balance plus accrued
and unpaid interest of such Receivable as of the last day of the Collection
Period during which such Receivable became a 180-day Receivable or Repossessed
Receivable, as the case may be, over (b) the estimated realizable value of such
Receivable, as determined by the Servicer in accordance with its normal
servicing procedures for the related Collection Period, which amount may be
adjusted to zero by the Servicer in accordance with its normal servicing
procedures if such Receivable has ceased to be a 180-day Receivable as provided
in the definition of “180-day Receivable”.
 
SECTION 1.02   Other Definitional Provisions.  Capitalized terms used herein and
not otherwise defined herein have the meanings assigned to them in the
Indenture.
 
(a)  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(b)  As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles in the United States.  To the extent
that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under generally accepted accounting principles in the United States, the
definitions contained in this Agreement or in any such certificate or other
document shall control.
 
(c)  The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular
 
 

  14 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
provision of this Agreement; Section, Schedule and Exhibit references contained
in this Agreement are references to Sections, Schedules and Exhibits in or to
this Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”
 
(d)  The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.
 
SECTION 1.03   Calculations.  For all purposes of this Agreement, interest in
respect of the Class A-1 Notes shall be computed on the basis of a 360-day year
and the actual number of days in the related period of accrual.  Interest in
respect of the Class A-1 Notes shall accrue from and including the Closing Date
or from and including the most recent Payment Date to which interest has been
paid to but excluding the current Payment Date.  For the avoidance of doubt, if
any Class A-1 Notes are outstanding after the Payment Date in October 2010,
interest on the Class A-1 Notes will accrue from and including the Payment Date
in October 2010 to but excluding the Special Payment Date.  Interest in respect
of the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes shall be
computed on the basis of a 360-day year consisting of twelve 30-day
months.  Interest on the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes in respect of a Payment Date will accrue from and including the 15th day
of the month preceding such Payment Date (or the Closing Date in the case of the
first Payment Date) to and including the 14th day of the month of such Payment
Date.
 
ARTICLE II
 
Conveyance of Receivables
 
SECTION 2.01   Conveyance of Receivables.  In consideration of the Issuing
Entity’s delivery to or upon the order of the Seller of $724,978,351, the
issuance to the Seller of the Certificate and the waiver, termination and
release set forth in 2.02 below, the Seller does hereby sell, transfer, assign,
set over and otherwise convey to the Issuing Entity, without recourse (subject
to the obligations herein):
 
(a)  all right, title and interest of the Seller in and to the Receivables, and
all moneys due thereon, on or after the Cut-off Date;
 
(b)  the interest of the Seller in the security interests in the Financed
Equipment granted by Obligors pursuant to the Receivables and any other interest
of the Seller in the Financed Equipment;
 
(c)  the interest of the Seller in any proceeds with respect to the Receivables
from claims on any physical damage, credit life or disability insurance policies
covering Financed Equipment or Obligors;
 
(d)  all right, title and interest of the Seller in and to the Purchase
Agreement, including the right of the Seller to cause JDCC to repurchase
Receivables from the Seller under certain circumstances; and
 
(e)  the proceeds of any and all of the foregoing.
 
 

  15 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.02   Waiver.  The Issuing Entity hereby waives, releases and
terminates (i) any rights it may have in any equipment (other than the Financed
Equipment) as security for any obligations owing to it under the Receivables,
(ii) any rights it may have in any property as security for any Receivable other
than the rights relating to the related Financed Equipment and the proceeds
thereof and (iii) any rights it may have to apply moneys received under a
receivable that was not sold to the Issuing Entity pursuant to Section
2.01.  Notwithstanding anything to the contrary contained herein, the foregoing
in no way constitutes a waiver, release or termination of any of the rights of
the Issuing Entity with respect to the Financed Equipment and the rights related
to the Financed Equipment.
 
ARTICLE III
 
The Receivables
 
SECTION 3.01   Representations and Warranties of Seller.  The Seller makes the
following representations and warranties as to the Receivables on which the
Issuing Entity is deemed to have relied in acquiring the Receivables.  Such
representations and warranties speak as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Issuing Entity and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.
 
(a)  Title.  It is the intention of the Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables from the Seller to the
Issuing Entity and that the beneficial interest in and title to such Receivables
not be part of the debtor’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law.  No Receivable has
been sold, transferred, assigned or pledged by the Seller to any Person other
than the Issuing Entity.  Immediately prior to the transfer and assignment
herein contemplated, the Seller had good and marketable title to each
Receivable, free and clear of all Liens and rights of others and, immediately
upon the transfer thereof, the Issuing Entity shall have good and marketable
title to each such Receivable, free and clear of all Liens and rights of others;
and the transfer has been perfected under the UCC.
 
(b)  All Filings Made.  All filings (including UCC filings) necessary in any
jurisdiction to give the Issuing Entity a first perfected ownership interest in
the Receivables, and to give the Indenture Trustee a first perfected security
interest therein, shall have been made.
 
SECTION 3.02   Repurchase by Seller upon Breach.  The Seller, the Servicer, the
Sub-Servicer or the Owner Trustee, as the case may be, shall inform the other
parties to this Agreement and the Indenture Trustee and JDCC promptly, in
writing, upon the discovery of any breach of the Seller’s representations and
warranties made pursuant to Section 3.01 or JDCC’s representations and
warranties made pursuant to Section 3.02(b) of the Purchase Agreement.  Unless
any such breach shall have been cured by the last day of the second month
following the month of the discovery thereof by the Owner Trustee or receipt by
the Owner Trustee of written notice from the Seller, the Servicer or the
Sub-Servicer of such breach, the Seller shall be obligated, and, if necessary,
the Seller or the Owner Trustee shall enforce the obligation of JDCC
 
 

  16 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
under the Purchase Agreement, to repurchase any Receivable materially and
adversely affected by any such breach as of such last day (or, at the Seller’s
option, the last day of the first month following the month of the
discovery).  In consideration of the repurchase of the Receivable, the Seller
shall remit the Purchase Amount, in the manner specified in Section 5.03;
provided, however, that the obligation of the Seller to repurchase any
Receivable arising solely as a result of a breach of JDCC’s representations and
warranties pursuant to Section 3.02 (b) of the Purchase Agreement is subject to
the receipt by the Seller of the Purchase Amount from JDCC.  Subject to the
provisions of Section 6.03, the sole remedy of the Issuing Entity, the Owner
Trustee, the Indenture Trustee, the Noteholders or the Certificateholder with
respect to a breach of representations and warranties pursuant to Section 3.01
and the agreement contained in this Section shall be to require the Seller to
repurchase Receivables pursuant to this Section, subject to the conditions
contained herein, or to enforce JDCC’s obligation to the Seller to repurchase
such Receivables pursuant to the Purchase Agreement.  The Owner Trustee shall
have no duty to conduct any affirmative investigation as to the occurrence of
any condition requiring the repurchase of any Receivable pursuant to this
Section.
 
SECTION 3.03   Custody of Receivable Files.  To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuing Entity
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to act as the agent and as custodian of the Issuing Entity and the Indenture
Trustee of the following documents or instruments which are hereby
constructively delivered to the Indenture Trustee, as pledgee of the Issuing
Entity with respect to each Receivable:
 
(a)  the original executed copy of the Receivable;
 
(b)  the original or a copy of the credit application fully executed by the
Obligor;
 
(c)  the original certificate of title (or a secured party copy thereof), the
file stamped copy of the UCC financing statement or such other documents that
the Seller or JDCC shall keep on file, in accordance with its customary
procedures, evidencing the security interest of Deere & Company or an affiliate
of Deere & Company in the Financed Equipment; and
 
(d)  any and all other documents that JDCC or the Seller shall keep on file, in
accordance with its customary procedures, relating to a Receivable, an Obligor
or Financed Equipment.
 
SECTION 3.04   Duties of Servicer as Custodian.
 
(a)  Safekeeping.  The Servicer shall hold the Receivable Files on behalf of the
Issuing Entity and maintain such accurate and complete accounts, records and
computer systems pertaining to each Receivable File as shall enable the Issuing
Entity to comply with this Agreement.  In performing its duties as custodian the
Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable receivables that the Servicer services for itself or
others.  The Servicer shall conduct, or cause to be conducted, periodic audits
of the Receivable Files held by it under this Agreement and of the related
accounts, records and computer systems, in such a
 
 

  17 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
manner as shall enable the Issuing Entity or the Indenture Trustee to verify the
accuracy of the Servicer’s record keeping.  The Servicer shall promptly report
to the Issuing Entity and the Indenture Trustee any failure on its part to hold
the Receivable Files and maintain its accounts, records and computer systems as
herein provided and promptly take appropriate action to remedy any such
failure.  Nothing herein shall be deemed to require an initial review or any
periodic review by the Issuing Entity, the Owner Trustee or the Indenture
Trustee of the Receivable Files.
 
(b)  Maintenance of and Access to Records.  The Servicer shall maintain each
Receivable File at its office specified in Schedule B to this Agreement or at
such other office as shall be specified to the Issuing Entity and the Indenture
Trustee by written notice not later than 90 days after any change in
location.  The Servicer shall make available to the Issuing Entity and the
Indenture Trustee or their respective duly authorized representatives, attorneys
or auditors a list of locations of the Receivable Files and the related
accounts, records and computer systems maintained by the Servicer at such times
as the Issuing Entity or the Indenture Trustee shall instruct.
 
(c)  Release of Documents.  Upon instruction from the Indenture Trustee, the
Servicer shall release any Receivable File to the Indenture Trustee, the
Indenture Trustee’s agent, or the Indenture Trustee’s designee, as the case may
be, at such place or places as the Indenture Trustee may designate, as soon as
practicable.
 
SECTION 3.05   Instructions; Authority to Act.  The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Trust Officer of the Indenture
Trustee.
 
SECTION 3.06   Custodian’s Indemnification.  The Servicer as custodian shall
indemnify the Trust, the Owner Trustee and the Indenture Trustee and each of
their officers, directors and agents for any and all liabilities, obligations,
losses, compensatory damages, payments, costs or expenses of any kind whatsoever
that may be imposed on, incurred by or asserted against the Trust, the Owner
Trustee or the Indenture Trustee or any of their officers, directors and agents
as the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files;
provided, however, that the Servicer shall not be liable to the Trust or the
Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee and the Servicer shall
not be liable to the Trust or the Indenture Trustee for any portion of any such
amount resulting from the willful misfeasance, bad faith or negligence of the
Indenture Trustee.
 
SECTION 3.07   Effective Period and Termination.  The Servicer’s appointment as
custodian shall become effective as of the Cut-off Date and shall continue in
full force and effect until terminated pursuant to this Section.  If JDCC shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of such Servicer as custodian shall be terminated
by the Indenture Trustee or by the Holders of Notes evidencing not less than 25%
of the Outstanding Amount of the Notes or, with the consent of Holders of the
Notes evidencing not less than 25% of the Outstanding Amount of the Notes, by
the Owner Trustee or by the
 
 

  18 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
Certificateholder, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer under Section
8.01.  The Indenture Trustee or, with the consent of the Indenture Trustee, the
Owner Trustee may terminate the Servicer’s appointment as custodian, with cause,
at any time upon written notification to the Servicer, and without cause upon 30
days’ prior written notification to the Servicer.  As soon as practicable after
any termination of such appointment, the Servicer shall deliver the Receivable
Files to the Indenture Trustee or the Indenture Trustee’s agent at such place or
places as the Indenture Trustee may reasonably designate.  The Servicer shall
pay the fees of any other Person acting as custodian of the Receivables Files.
 
ARTICLE IV
 
Administration and Servicing of Receivables
 
SECTION 4.01   Duties of Servicer.  The Servicer, as agent for the Issuing
Entity (to the extent provided herein), shall manage, service, administer and
make collections on the Receivables (other than Purchased Receivables) with
reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to all comparable equipment receivables that it services
for itself or others.  The Servicer’s duties shall include calculating, billing,
collection and posting of all payments, responding to inquiries of Obligors on
such Receivables, investigating delinquencies, reporting tax information to
Obligors, accounting for collections, and furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions.  Subject to the provisions of Section 4.02, the Servicer shall
follow its then current customary standards, policies and procedures in
performing its duties as Servicer.  Without limiting the generality of the
foregoing, the Servicer is authorized and empowered to execute and deliver, on
behalf of itself, the Issuing Entity, the Owner Trustee, the Indenture Trustee,
the Certificateholder and the Noteholders or any of them, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Equipment securing such Receivables.  If the
Servicer shall commence a legal proceeding to enforce a Receivable, the Issuing
Entity (in the case of a Receivable other than a Purchased Receivable) shall
thereupon be deemed to have automatically assigned, solely for the purpose of
collection, such Receivable to the Servicer.  If in any enforcement suit or
legal proceeding it shall be held that the Servicer may not enforce a Receivable
on the ground that it shall not be a real party in interest or a holder entitled
to enforce such Receivable, the Owner Trustee shall, at the Servicer’s expense
and direction, take steps to enforce such Receivable, including bringing suit in
its name or the name of the Owner Trustee, the Indenture Trustee, the
Certificateholder or the Noteholders.  The Owner Trustee shall upon the written
request of the Servicer furnish the Servicer with any powers of attorney and
other documents reasonably necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties hereunder.
 
SECTION 4.02   Collection of Receivable Payments.  The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
equipment receivables that it services for itself or others.  In connection
therewith, the Servicer may grant extensions, rebates or adjustments on a
Receivable in accordance with its customary collection procedures with respect
to all comparable
 
 

  19 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
equipment receivables that it services for itself or others; provided, however,
that if the Servicer extends the date for final payment by the Obligor of any
Receivable beyond April 20, 2015, it shall promptly purchase the Receivable from
the Issuing Entity in accordance with the terms of Section 4.07; provided,
further, that the Servicer shall not extend the final Scheduled Payment for the
sole purpose of purchasing the Receivables from the Issuing Entity.  The
Servicer may in its discretion waive any additional interest above the related
APR due on late Scheduled Payments or any other fees that may be collected in
the ordinary course of servicing a Receivable.  The Servicer shall not agree to
any alteration of the interest rate on any Receivable and shall not agree to
waive the repayment of the Amount Financed, or any portion thereof, on a
Receivable.  Notwithstanding anything in this Agreement to the contrary, any
Recoveries shall be paid to the Seller and the related Liquidated Receivable
shall be assigned by the Trust to the Seller.
 
SECTION 4.03   Realization upon Receivables.  On behalf of the Issuing Entity,
the Servicer shall use its best efforts, consistent with its customary servicing
procedures, to repossess or otherwise realize upon the Financed Equipment
securing any Receivable as to which the Servicer shall have determined pursuant
to customary servicing procedures that eventual payment in full is
unlikely.  The Servicer shall follow such customary and usual practices and
procedures as it shall deem necessary or advisable in its servicing of
comparable equipment receivables, which may include selling any Financed
Equipment at public or private sale.  The Servicer is hereby authorized to
exercise its discretion consistent with its customary servicing procedures in
servicing defaulted Receivables so as to maximize the net collections of such
defaulted Receivables including, without limitation, selling such defaulted
Receivables.  The Servicer shall not be liable for any such exercise of its
discretion made in good faith and in accordance with such servicing
procedures.  The foregoing shall be subject to the provision that, in any case
in which the Financed Equipment shall have suffered damage, consistent with its
customary servicing procedures the Servicer may but shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Equipment.
 
SECTION 4.04   Physical Damage Insurance.  The Servicer shall, in accordance
with its customary servicing procedures, require that each Obligor shall have
obtained physical damage insurance covering the Financed Equipment as of the
execution of the Receivable.
 
SECTION 4.05   Maintenance of Security Interests in Financed Equipment.  The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Equipment.  The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuing Entity and the Indenture Trustee in the event
of the relocation of the Financed Equipment or for any other reason.
 
SECTION 4.06   Covenants of Servicer.  The Servicer shall not release the
Financed Equipment securing any Receivable from the security interest granted by
such Receivable in whole or in part except in accordance with Section 4.03 above
or in the event of payment in full by the Obligor thereunder, nor shall the
Servicer impair the rights of the Issuing Entity, the Indenture Trustee, the
Certificateholder or the Noteholders in such Receivables, nor shall the Servicer
increase the number of scheduled payments due under a Receivable except in
accordance with the terms thereof or the terms of Section 4.02.
 
 

  20 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.07   Purchase by Servicer of Receivables upon Breach.  The Servicer
(or the Sub-Servicer on behalf of the Servicer) or the Owner Trustee shall
inform the other party and the Indenture Trustee, the Seller and JDCC promptly,
in writing, upon the discovery of any breach of Section 4.02, 4.05 or
4.06.  Unless the breach shall have been cured by the last day of the second
month following such discovery (or, at the Servicer’s election, the last day of
the first following month), the Servicer shall purchase any Receivable
materially and adversely affected by such breach.  If the Servicer takes any
action pursuant to Section 4.02 that impairs the rights of the Issuing Entity,
the Indenture Trustee, the Certificateholder or the Noteholders in any
Receivable or as otherwise provided in Section 4.02, the Servicer shall purchase
such Receivable.  In consideration of the purchase of any such Receivable
pursuant to either of the two preceding sentences, the Servicer shall remit the
Purchase Amount in the manner specified in Section 5.03.  Subject to Section
7.02, the sole remedy of the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Certificateholder or the Noteholders with respect to a breach
pursuant to Section 4.02, 4.05 or 4.06 shall be to require the Servicer to
purchase Receivables pursuant to this Section.  The Owner Trustee shall have no
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the purchase of any Receivable pursuant to this Section.
 


 
SECTION 4.08   Servicing Fee.  On each Determination Date, the Servicer shall be
entitled to receive the Servicing Fee in respect of the immediately preceding
Collection Period equal to the product of (a) one twelfth of the Servicing Fee
Rate and (b) the Pool Balance as of the first day of such preceding Collection
Period subject to the order and priority set forth in Section 5.04; provided
that in the case of the first Payment Date, the Servicing Fee will be an amount
equal to the sum of (a) 1.00% per annum of the Pool Balance as of the Cut-off
Date (for the September Collection Period) and (b) 1.00% per annum of the Pool
Balance as of September 27, 2009 (for the October Collection Period).  The
Servicer shall also be entitled to that portion of interest due on a Receivable
that is in excess of interest at the related APR and that is due because of a
late Scheduled Payment, and other administrative fees or similar charges allowed
by applicable law or the Receivable with respect to Receivables, collected (from
whatever source) on the Receivables.
 
SECTION 4.09   Servicer’s Certificate.  On each Determination Date, the Servicer
shall deliver to the Owner Trustee, the Indenture Trustee and the Seller, with a
copy to the Rating Agencies, a Servicer’s Certificate containing all information
necessary to make the distributions pursuant to Sections 5.04 and 5.05 for the
Collection Period preceding the date of such Servicer’s Certificate.  Neither
the Owner Trustee nor the Indenture Trustee shall be required to determine,
confirm or recalculate the information contained in the Servicer’s Certificate.
 
SECTION 4.10   Annual Statement as to Compliance; Notice of Default.
 
(a)  The Servicer shall deliver, and if required under Regulation AB shall cause
the Sub-Servicer to deliver, to the Issuing Entity, the Owner Trustee, the
Seller and the Indenture Trustee, on or before January 15 of each year (or by
such earlier date as specified in writing by the Seller as will permit the
timely filing of the Trust’s Form 10-K) a statement of compliance
 
 

  21 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
signed by an authorized officer of the Servicer, providing such information as
required under Item 1123 of Regulation AB.
 
(b)  The Servicer shall deliver, to the Issuing Entity, the Owner Trustee, the
Seller, the Indenture Trustee and the Rating Agencies, promptly after having
obtained knowledge thereof, but in no event later than five Business Days
thereafter, written notice in an Officer’s Certificate of any event which with
the giving of notice or lapse of time, or both, would become a Servicer Default
under Section 8.01(a) or (b).
 
SECTION 4.11   Report on Assessment of Compliance and Annual Independent
Certified Public Accountants’ Report.
 
(a)  The Servicer shall deliver, and if required under Regulation AB shall cause
the Sub-Servicer to deliver, to the Issuing Entity, the Owner Trustee, the
Seller and the Indenture Trustee on or before January 15 of each year (or by
such earlier date as specified in writing by the Seller as will permit the
timely filing of the Trust’s Form 10-K), and the Indenture Trustee shall deliver
to the Depositor and the Servicer on or before January 15 of each year that the
Issuing Entity is required to file Exchange Act Reports (or by such earlier date
as specified in writing by the Seller as will permit the timely filing of the
Trust’s Form 10-K), a report signed by an authorized officer of the Servicer,
the Sub-Servicer or the Indenture Trustee, as applicable regarding the
Servicer’s, Sub-Servicer’s or Indenture Trustee’s, as applicable, assessment of
compliance with the applicable servicing criteria specified in Item 1122 of
Regulation AB during the immediately preceding fiscal year, in the form
specified under Rules 13a-18 and 15d-18 of the Exchange Act (or any successor
provision).  Such report signed by the Indenture Trustee shall address each of
the Servicing Criteria specified in Appendix A hereto (provided that such
certification may be revised after the date of this Agreement as agreed by the
Seller and the Indenture Trustee to reflect any guidance with respect to such
criteria from the Commission).  Upon request of the Seller,
 
 

  22 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
the Indenture Trustee shall deliver to the Depositor and the Servicer on or
before the date that is 75 days after the end of the Issuing Entity’s fiscal
year a copy of the assessment of compliance with the Servicing Criteria
specified in Appendix A hereto most recently prepared by the Indenture Trustee
relating to the Indenture Trustee’s servicing platform with respect to
asset-backed securities that are backed by assets of the type backing the Notes
issued by the Issuing Entity.


(b)  The Servicer shall cause a firm of registered public accountants, which may
also render other services to the Servicer, the Seller, JDCC or any other
Affiliate of Deere, to deliver to the Issuing Entity, the Owner Trustee and the
Indenture Trustee, on or before January 15 of each year (or by such earlier date
as specified in writing by the Seller as will permit the timely filing of the
Trust’s 10-K), and the Indenture Trustee shall cause a firm of registered public
accountants, which may also render other services to the Indenture Trustee or
its Affiliates, to deliver to the Depositor and the Servicer on or before
January 15 of each year that the Issuing Entity is required to file Exchange Act
Reports (or by such earlier date as specified in writing by the Seller as will
permit the timely filing of the Trust’s 10-K) a report that attests to, and
reports on, the Servicer’s, Sub-Servicer’s (if required under Regulation AB) or
Indenture Trustee’s, as applicable assessment of compliance delivered pursuant
to Section 4.11(a), which attestation report shall be made in accordance with
the requirements of Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any
successor provision). Upon request of the Seller, the Indenture Trustee shall
deliver to the Depositor and the Servicer on or before the date that is 75 days
after the end of the Issuing Entity’s fiscal year a copy of the report by a firm
of registered public accountants that attests to, and reports on, the Indenture
Trustee’s assessment of compliance delivered pursuant to the last sentence of
Section 4.11(a) above.
 
SECTION 4.12   Access to Certain Documentation and Information Regarding
Receivables.  The Servicer shall provide to the Certificateholder and
Noteholders access to the Receivable Files in such cases where the
Certificateholder or Noteholders shall be required by applicable statutes or
regulations to review such documentation.  Access shall be afforded without
charge, but only upon reasonable request and during the normal business hours at
the respective offices of the Servicer.  Nothing in this Section shall affect
the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access to information as a result of such obligation shall not
constitute a breach of this Section.
 
SECTION 4.13   Servicer Expenses.  The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, fees and disbursements
incurred in connection with collection and enforcement of Receivables (other
than amounts incurred in connection with the liquidation of a Receivable which
amounts shall be netted against the Liquidation Proceeds, if any), taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to the Certificateholder and the Noteholders.
 
SECTION 4.14   Appointment of Sub-Servicer.  The Servicer hereby appoints Deere
Credit Services, Inc. as Sub-Servicer and may at any time appoint a successor
Sub-Servicer to perform all or any portion of its obligations as Servicer
hereunder; provided, however, that the Rating Agency Condition shall have been
satisfied in connection with the appointment of a successor Sub-Servicer;
provided further that the Servicer shall remain obligated and be liable to the
Issuing Entity, the Owner Trustee, the Indenture Trustee, the Certificateholder
and the Noteholders for the servicing and administering of the Receivables in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of the appointment of such Sub-Servicer and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Receivables.  The fees and expenses of the
Sub-Servicer shall be as agreed between the Servicer and its Sub-Servicer from
time to time and none of the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Certificateholder or the Noteholders shall have any responsibility
therefor.  If at any time the Sub-Servicer shall fail to comply with any of its
obligations under Section 4.16 of this Agreement during the period that the
Seller is required to file Exchange Act Reports with respect to the Trust and
such failure is not remedied within the lesser of ten calendar days and the
period of time in which the related Exchange Act Report is required to be filed
(without taking into account any extensions), then the Seller may remove the
Sub-Servicer.
 
SECTION 4.15   Information to be Furnished in the Event of Resignation or
Termination.  In the event the Servicer, the Sub-Servicer, the Indenture Trustee
or any Reporting Subcontractor is terminated or resigns during the term of this
Agreement, such Person shall provide the documents and information pursuant to
Section 4.10 and Section 4.11 with respect to
 
 

  23 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
the period of time it was subject to this Agreement or provided services with
respect to the Issuing Entity or the Receivables.
 
SECTION 4.16   Exchange Act Reports  (a)  So long as the Seller is required to
file Exchange Act Reports with respect to the Issuing Entity, no later than each
Payment Date, each of the Indenture Trustee, the Owner Trustee and the Servicer
shall notify (and the Servicer shall cause each Reporting Subcontractor and the
Sub-Servicer to notify ) the Seller of any Form 10-D Disclosure Item with
respect to such Person, together with a description of any such Form 10-D
Disclosure Item in form and substance reasonably acceptable to the Seller.  In
addition to such information as the Servicer is obligated to provide pursuant to
other provisions of this Agreement, if so requested by the Seller, the Servicer
shall provide (and shall cause the Sub-Servicer to provide) such information
which is available to the Servicer, without unreasonable effort or expense,
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.  Such information shall be provided concurrently
with the statements to Noteholders pursuant to Section 5.06, commencing with the
first such report due not less than five Business Days following such request.
 
(b)  So long as the Depositor is required to file Exchange Act Reports with
respect to the Issuing Entity, each of the Indenture Trustee, the Owner Trustee
and the Servicer shall promptly notify the Seller, but in no event later than
one (1) Business Day after its occurrence, of any Reportable Event (in the case
of the Owner Trustee, only an event in clause (d) of the definition of
Reportable Event) of which such Person (or, in the case of the Indenture Trustee
or Owner Trustee, a Responsible Officer) has actual knowledge.  Each Person
shall be deemed to have actual knowledge of any such event to the extent that it
relates to such Person or any action or failure to act by such Person.
 
(c)  So long as the Depositor is required to file Exchange Act Reports, (i) no
later than January 1 of each year commencing in 2010, the Depositor shall
provide a list of the Item 1119 Parties to the Owner Trustee, Indenture Trustee
and Servicer and (ii) no later than January 15 of each year, commencing in 2010,
the Indenture Trustee, the Owner Trustee and the Servicer shall notify the
Depositor of any Form 10-K Disclosure Item, together with a description of any
such Form 10-K Disclosure Item in form and substance reasonably acceptable to
the Depositor.
 
(d)  The Indenture Trustee, the Owner Trustee and the Servicer shall reasonably
cooperate with the Depositor in connection with the satisfaction of the
Depositor’s reporting requirements under the Exchange Act with respect to the
Trust.  In addition to the information specified in this Section 4.16, if so
requested by the Depositor for the purpose of satisfying its reporting
obligation under the Exchange Act, the Indenture Trustee, the Owner Trustee and
the Servicer shall provide the Depositor with (a) such information which is
available to such Person without unreasonable effort or expense and within such
timeframe as may be reasonably requested by the Depositor to comply with the
Depositor’s reporting obligations under the Exchange Act and (b) to the extent
such Person is a party (and the Depositor is not a party) to any agreement or
amendment required to be filed, copies of such agreement or amendment in
EDGAR-compatible form.  Each of the Servicer, the Indenture Trustee and the
Owner Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among
 
 

  24 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with reasonable requests made by the Depositor
in good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.
 
(e)  Each of the Indenture Trustee and the Owner Trustee represents that (i)
there are no affiliations relating to such Person with respect to any 1119
Party, (ii) there are no relationships or transactions with respect to any 1119
Party and such Person that are outside the ordinary course of business or on
terms other than would be obtained in an arm’s length transaction with an
unrelated third party, apart from the transactions contemplated under the
transaction documents, and that are material to the investors’ understanding of
the Notes and (iii) there are no legal proceedings pending, or known to be
contemplated by governmental authorities, against such Person, or of which the
property of such Person is subject, that is material to the Noteholders.

 
 
ARTICLE V
 
Distributions; Reserve Account;
Statements to the Certificateholder and Noteholders
 
SECTION 5.01   Establishment of Trust Accounts.
 
(a)  (i)  The Servicer, for the benefit of the Noteholders and the
Certificateholder, shall establish and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Collection Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Certificateholder.
 
(ii)    The Servicer, for the benefit of the Noteholders, shall establish and
maintain in the name of the Indenture Trustee an Eligible Deposit Account (the
“Note Distribution Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Noteholders.
 
(iii)   The Servicer, for the benefit of the Noteholders and the
Certificateholder, shall establish and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Certificateholder.
 
(b)  Funds on deposit in the Collection Account, the Note Distribution Account
and the Reserve Account (collectively the “Trust Accounts”) shall be invested by
the Indenture Trustee pursuant to the Servicer’s written instruction in Eligible
Investments selected by the Servicer; provided, however, it is understood and
agreed that the Indenture Trustee shall not be liable for any loss arising from
such investment in Eligible Investments; provided further none of the funds
deposited in the Trust Accounts shall be invested in an Eligible Investment or
Eligible Investments issued by the Servicer or the Seller for a period of 30
days following the Closing Date.  All such Eligible Investments shall be held by
the Indenture Trustee for the benefit of the Noteholders and the
Certificateholder, as applicable; provided, however, that on each Payment Date
all interest and other investment income (net of losses and investment expenses)
on funds
 
 

  25 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
on deposit in the Trust Accounts shall be deposited into the Collection Account
and shall be deemed to constitute a portion of the Total Distribution
Amount.  Unless the Rating Agency Condition is satisfied, funds on deposit in
the Trust Accounts shall be invested in Eligible Investments that will mature so
that such funds (or in the case of the Special Payment Date, the portion of such
funds needed to make the final payment on the Class A-1 Notes pursuant to
Section 5.04(d)) will be available at the close of business on the Transfer Date
preceding the following Payment Date or, in the case of the Note Distribution
Account and the Reserve Account, the following Payment Date.  Funds deposited in
a Trust Account on a Transfer Date which immediately precedes a Payment Date are
not required to be invested overnight.
 
(c)  (ii)  The Indenture Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof (including all income thereon) and all such funds, investments, proceeds
and income shall be part of the Trust Estate.  The Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Certificateholder, as the case may be.  If, at any time, any
of the Trust Accounts ceases to be an Eligible Deposit Account, the Indenture
Trustee (or the Servicer on its behalf) shall within 10 Business Days (or such
longer period, not to exceed 30 calendar days, as to which the Rating Agency
Condition is satisfied) establish a new Trust Account as an Eligible Deposit
Account and shall transfer any cash and/or any investments to such new Trust
Account.  So long as U.S. Bank National Association is an Eligible Institution,
any Trust Account shall be maintained with it in an Eligible Deposit Account.
 
(ii)     With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:
 
(A) any Trust Account Property that is held in “deposit accounts” (as defined in
Section 9-102(a)(29) of the UCC) shall be held solely in the Eligible Deposit
Accounts and (1) each such Eligible Deposit Account shall be subject to the
exclusive custody and control of the Indenture Trustee, the Indenture Trustee
shall have sole signature authority with respect thereto and to the extent the
Indenture Trustee ceases to be an Eligible Institution, the Indenture Trustee
shall be the related Eligible Institution’s “customer” and shall have “control”
(in each case within the meaning of Section 9-104 of the UCC) with respect to
such Eligible Deposit Account, (2) the Eligible Institution at which such
Eligible Deposit Account is maintained shall be a “bank” as defined in Section
9-102(a)(8) of the UCC and shall agree to maintain such Eligible Deposit Account
as a “deposit account” as such term is defined in Section 9-102(a)(29) of the
UCC, and (3) the “bank’s jurisdiction” (within the meaning of Section 9-304 of
the UCC) with respect to such Eligible Deposit Account shall be the State of New
York;
 
(B) any Trust Account Property that is held in “securities accounts” (as defined
in Section 8-501(a) of the UCC) shall be held solely in Eligible Deposit
Accounts; and (1) the Eligible Institution at which each such Eligible Deposit
Account is maintained shall be a “securities intermediary” as defined in Section
8-102(a)(14) of the UCC and shall agree to maintain such Eligible Deposit
Account as a “securities account” as such term is defined in Section 8-501(a) of
the UCC, (2) the Eligible Institution at which such Eligible Deposit Account is
maintained shall treat the Indenture Trustee as entitled to exercise the rights
that comprise any “financial asset” (as defined in Section 8-102(a)(9) of the
UCC) credited to the account, and if at
 
 

  26 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
any time such Eligible Institution shall receive an “entitlement order” (within
the meaning of Section 8-102(a)(8) of the UCC) issued by the Indenture Trustee
and relating to such Eligible Deposit Account, such Eligible Institution shall
comply with such entitlement order without further consent by the Issuing Entity
or any other Person, (3) the Eligible Institution at which such Eligible Deposit
Account is maintained shall agree with the Indenture Trustee that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to such Eligible Deposit Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC, (4) the “securities
intermediaries’ jurisdiction” (within the meaning of Section 8-110 of the UCC)
with respect to such Eligible Deposit Account shall be the State of New York and
(5) the Eligible Institution at which such Eligible Deposit Account is
maintained shall agree with the Indenture Trustee that in the event that such
securities intermediary has or subsequently obtains by agreement, by operation
of law or otherwise, a security interest in such Eligible Deposit Account or any
financial asset credited thereto, the securities intermediary agrees that such
security interest shall be subordinate to the security interest of the Indenture
Trustee and that the financial assets and other items deposited to such an
Eligible Deposit Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Indenture
Trustee;
 
(C) any Trust Account Property that is of the type described in paragraph (a) or
(b) of the definition of “Delivery” shall be delivered to the Indenture Trustee
in accordance with paragraph (a) or (b), as applicable, of the definition of
“Delivery”, and shall be held as described in such paragraph;
 
(D) any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (c) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee, pending maturity or disposition,
through continued book-entry registration of such Trust Account Property as
described in such paragraph; and
 
(E) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (C) above shall be
delivered to the Indenture Trustee in accordance with paragraph (d) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued registration of the Indenture
Trustee’s (or its nominee’s) ownership of such security.
 
(iii)    The Servicer shall have the power, revocable by the Indenture Trustee
or by the Owner Trustee with the consent of the Indenture Trustee, to instruct
the Indenture Trustee to make withdrawals and payments from the Trust Accounts
(to the extent such amounts are property of the Issuing Entity) for the purpose
of permitting the Servicer or the Owner Trustee to carry out its respective
duties hereunder or permitting the Indenture Trustee to carry out its duties
under the Indenture.
 
SECTION 5.02   Collections.  So long as (i) JDCC is the Servicer, (ii) a
Servicer Default shall not have occurred and be continuing and (iii) JDCC’s
unsecured, non-guaranteed short term debt maintains a rating of at least A-1 by
Standard & Poor’s and Prime-1 by Moody’s, the Servicer shall remit to the
Collection Account all payments by or on behalf of the Obligors with respect to
the Receivables (other than Purchased Receivables), all Liquidation Proceeds
 
 

  27 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(exclusive of Recoveries, which shall be applied in accordance with Section
4.02) and collections (as collected during each Fiscal Month) to the Collection
Account, not less than one Business Day prior to the 15th day of the calendar
month following such Fiscal Month (or, if such Fiscal Month ends in the early
part of a calendar month, then the 15th day of such calendar month in which such
Fiscal Month ends), provided, that, in the event of a Special Payment Date, the
Servicer shall remit to the Collection Account such collections not less than
one Business Day prior to the Special Payment Date, provided further, that, with
respect to the first Payment Date in November 2009, the Servicer shall remit to
the Collection Account such collections not less than one Business Day prior to
November 16, 2009.  Otherwise, the Servicer shall remit, such collections within
two Business Days of receipt thereof.  For purposes of this Article V the phrase
“payments by or on behalf of Obligors” shall mean payments made with respect to
the Receivables by persons other than the Servicer or JDCC.
 
SECTION 5.03   Additional Deposits.  The Servicer and the Seller shall deposit
or cause to be deposited in the Collection Account the aggregate Purchase Amount
with respect to Purchased Receivables and the Servicer shall deposit therein all
amounts to be paid under Section 9.01(a).  The Servicer will deposit the
aggregate Purchase Amount with respect to Purchased Receivables when such
obligations are due pursuant to Section 4.07, unless the Servicer shall not be
required to make deposits within two Business Days of the receipt of collections
from Obligors pursuant to Section 5.02, in which case deposits of Purchased
Amounts shall be made on the Transfer Date.
 
SECTION 5.04   Distributions.
 
(a)  On each Determination Date, the Servicer shall calculate the amounts to be
deposited in the Note Distribution Account and the Certificate Distribution
Account.
 
(b)  On the second Business Day prior to each Payment Date, the Servicer shall
instruct the Indenture Trustee in writing in substantially the form of Schedule
G hereto (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09) to make
deposits and distributions to the Servicer or the Administrator or distribute to
the applicable Trust Account or Certificate Distribution Account by 12:00 noon
(New York time) in the case of the Trust Accounts and 11:00 A.M. (New York time)
in the case of the Certificate Distribution Account, in each case on such
Payment Date.  Distributions from the Total Distribution Amount shall be made by
the Indenture Trustee, to the extent available, in the following order of
priority:
 
(i)      to the Servicer (if JDCC or an Affiliate is not the Servicer), from the
Total Distribution Amount, the Servicing Fee and all unpaid Servicing Fees from
prior Collection Periods:
 
(ii)     to the Administrator under the Administration Agreement, from the Total
Distribution Amount remaining after the application of clause (i), the
Administration Fee and all unpaid Administration Fees from prior Collection
Periods;
 
 

  28 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(iii)    to the Note Distribution Account, from the Total Distribution Amount
remaining after the application of clauses (i) and (ii), the accrued and unpaid
interest on the Notes for such Payment Date;
 
(iv)    to the Note Distribution Account, from the Total Distribution Amount
remaining after the application of clauses (i), (ii) and (iii), the Note Monthly
Principal Distributable Amount:
 
(v)     to the Reserve Account, from the Total Distribution Amount remaining
after the application of clauses (i), (ii), (iii) and (iv) the amount, if any,
necessary to increase the amounts on deposit in the Reserve Account to the
Specified Reserve Account Balance;
 
(vi)    to the Servicer (if JDCC or an Affiliate is the Servicer), from the
Total Distribution Amount remaining after the application of clauses (i), (ii),
(iii), (iv) and (v) the Servicing Fee and all unpaid Servicing Fees from prior
Collection Periods;
 
(vii)   to the Indenture Trustee, from the Total Distribution Amount remaining
after the application of clauses (i), (ii), (iii), (iv), (v) and (vi), any
unpaid amounts due to the Indenture Trustee under Section 7.02 hereof and
Section 6.07 of the Indenture;
 
(viii)  to the Owner Trustee, from the Total Distribution Amount remaining after
the application of clauses (i), (ii), (iii), (iv), (v), (vi) and (vii), any
unpaid amounts due to the Owner Trustee under Section 7.02 hereof and Sections
8.01 and 8.02 of the Trust Agreement;
 
(ix)     to the Certificate Distribution Account, from the Total Distribution
Amount remaining after the application of clauses (i), (ii), (iii), (iv), (v),
(vi), (vii) and (viii) the Certificate Monthly Principal Distributable Amount,
if any; and
 
(x)      to the Reserve Account, from the Total Distribution Amount remaining
after the application of clauses (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) and (ix) the Total Distribution Amount remaining.
 
(c)  With respect to any unpaid amount due to the Indenture Trustee or the Owner
Trustee, as applicable, for which payment is sought by the Indenture Trustee or
the Owner Trustee, as applicable, pursuant to Section 5.04(b)(vii) or Section
5.04(b)(viii), respectively, the Indenture Trustee or the Owner Trustee, as
applicable, shall provide written notice to the Servicer at least five Business
Days prior to the Payment Date on which payment of such unpaid amount is sought,
together with such information regarding such unpaid amounts as the Servicer may
reasonably request.  Notwithstanding anything to the contrary contained herein,
no amount due to the Indenture Trustee or the Owner Trustee, as applicable, will
be eligible for payment under Section 5.04(b)(vii) or Section 5.04(b)(viii),
respectively, or this Section 5.04(c) unless such amount remains unpaid for more
than 30 calendar days after delivery to the Servicer by the Indenture Trustee or
the Owner Trustee, as applicable, of demand for payment.
 
(d)  Notwithstanding anything to the contrary contained herein, in the event of
a Special Payment Date, the instructions provided by the Servicer pursuant to
Section 5.04(b) shall
 
 

  29 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(x) be given two Business Days prior to the Special Payment Date and (y) specify
that on the Special Payment Date distributions shall be made to the Trust
Accounts no later than 12:00 noon (New York time) in respect of the Class A-1
Notes.  The portion of the Total Distribution Amount deposited to the Trust
Accounts in respect of the Class A-1 Notes on the Special Payment Date shall be
calculated in the order and priority set forth in Section 5.04(b) as though such
amounts were distributed on the November 2010 Payment Date.
 
SECTION 5.05   Reserve Account.
 
(a)  On the Closing Date, the Seller shall deposit the Reserve Account Initial
Deposit into the Reserve Account.  The Servicer shall determine the Specified
Reserve Account Balance for each Payment Date.
 
(b)  (iii)  If the amount on deposit in the Reserve Account on each Payment Date
(after giving effect to all deposits or withdrawals therefrom on such Payment
Date pursuant to Section 5.04 and Section 5.05(c)) is greater than the Specified
Reserve Account Balance for such Payment Date, the Servicer shall instruct the
Indenture Trustee to distribute such excess in the Reserve Account to the
Seller.
 
(ii)     on the date on which all interest on and principal of the Notes have
been paid in full, the Servicer shall instruct the Indenture Trustee to
distribute the Reserve Account balance to the Seller.
 
(iii)    Amounts properly distributed to the Seller pursuant to this Section
5.05(b) shall be deemed released from the Trust and the security interest
therein granted to the Indenture Trustee, and the Seller shall in no event
thereafter be required to refund any such distributed amounts.
 
(c)  In the event that the Noteholders’ Distributable Amount for a Payment Date
exceeds the amount deposited into the Note Distribution Account pursuant to
Section 5.04(b)(iii) and (iv) on such Payment Date, the Servicer shall instruct
the Indenture Trustee to withdraw from the Reserve Account on such Payment Date,
to the extent of funds available therein, an amount equal to such excess and
deposit such amount into the Note Distribution Account.
 
SECTION 5.06   Statements to the Certificateholder and Noteholders.
 
(a)  On the second Business Day preceding each Payment Date, the Servicer shall
provide to the Indenture Trustee (with a copy to the Rating Agencies), for the
Indenture Trustee to make available on its website at www.usbank.com/abs on the
Payment Date, and to the Owner Trustee, for the Owner Trustee to forward to the
Certificateholder of record, a statement substantially in the form of Schedule E
or Schedule F, as applicable, setting forth at least the following information
as to the Notes and the Certificate to the extent applicable:
 
(i)      the amount of such distribution allocable to principal;
 
(ii)     the amount of such distribution allocable to interest;
 
 

  30 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(iii)    the Pool Balance, Note Value and Pool Face Amount as of the close of
business on the last day of the preceding Collection Period;
 
(iv)    (A) the outstanding principal balance of (1) the Class A-1 Notes, (2)
the Class A-2 Notes, (3) the Class A-3 Notes and (4) the Class A-4 Notes and (B)
the Certificate Balance, in each case after giving effect to payments allocated
to principal reported under (i) above;
 
(v)     the amount of the Servicing Fee paid to the Servicer with respect to the
related Collection Period;
 
(vi)    the amount of the Administration Fee paid to the Administrator with
respect to such Collection Period;
 
(vii)   the aggregate amount of the Purchase Amounts for Purchased Receivables
with respect to the related Collection Period;
 
(viii)  the balance of the Reserve Account on such Payment Date, after giving
effect to distributions made on such Payment Date, and the Specified Reserve
Account Balance for such Payment Date; and
 
(ix)     the Face Amount of Receivables with any Scheduled Payments 60 days or
more past due, and such amount as a percentage of the Pool Face Amount, as of
the close of business on the last day of the preceding Collection Period.
 
(b)  Notwithstanding anything to the contrary contained herein, in the event of
a Special Payment Date, the certificate delivered pursuant to Section 5.06(a)
shall be delivered two Business Days prior to the Special Payment Date and shall
reflect all amounts specified in Section 5.06(a) with respect to the Special
Payment Date and the November 2010 Payment Date.
 
(c)  Each amount set forth pursuant to subclause (i), (ii) or (iv) of clause
5.06(a) shall be expressed as a dollar amount per $1,000 of original principal
balance of a Note.
 
Within the prescribed period of time for tax reporting purposes after the end of
each calendar year during the term of the Indenture, the Indenture Trustee shall
mail to each Person who at any time during such calendar year shall have been a
Noteholder and received any payment thereon, a statement containing the amounts
described in (i) and (ii) (other than information relating to the Note Interest
Rates) above and any other information required by applicable tax laws, for the
purposes of such Noteholder’s preparation of Federal income tax returns.
 
The Indenture Trustee shall only be required to provide to the Noteholders the
information furnished to it by the Servicer.
 
SECTION 5.07   Net Deposits.  As an administrative convenience, unless the
Servicer is required to remit collections within two Business Days of their
receipt, the Servicer will be permitted to make the deposit of collections on
the Receivables and Purchase Amounts for or with respect to the Collection
Period net of distributions to be made to the Servicer with
 
 

  31 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
respect to the Collection Period.  The Servicer, however, will account to the
Owner Trustee, the Indenture Trustee, the Noteholders and the Certificateholder
as if all deposits, distributions and transfers were made individually.
 
ARTICLE VI
 
The Seller
 
SECTION 6.01   Representations of Seller.  The Seller makes the following
representations on which the Issuing Entity is deemed to have relied in
acquiring the Receivables.  The representations speak as of the execution and
delivery of this Agreement and shall survive the sale of the Receivables to the
Issuing Entity and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.
 
(a)  Organization and Good Standing.  The Seller is duly organized and validly
existing as a corporation in good standing under the laws of the State of
Nevada, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Receivables.
 
(b)  Due Qualification.  The Seller is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the failure to so qualify or to
obtain such license or approval would render any Receivable unenforceable that
would otherwise be enforceable by the Seller, the Sub-Servicer or the Owner
Trustee.
 
(c)  Power and Authority.  The Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; the Seller has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Issuing Entity and the Seller and shall have duly authorized
such sale and assignment to the Issuing Entity by all necessary corporate
action; and the execution, delivery and performance of this Agreement have been
duly authorized by the Seller by all necessary corporate action.
 
(d)  Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable in accordance with its terms except that
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and the remedy of specific performance and
injunctive relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
(e)  No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the articles of incorporation
or by-laws of the Seller, or any indenture, agreement or other instrument to
which the Seller is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Basic Documents); nor
 
 

  32 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
violate any law or, to the best of the Seller’s knowledge, any order, rule or
regulation applicable to the Seller of any court or of any federal or State
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties.
 
(f)  No Proceedings.  To the Seller’s best knowledge, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties:  (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents, the Notes or the
Certificate, (ii) seeking to prevent the issuance of the Notes or the
Certificate or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Certificate or (iv) which involve the Seller and
which might adversely affect the Federal or state income tax attributes of the
Notes or the Certificate.
 
SECTION 6.02   Corporate Existence.
 
(a)  During the term of this Agreement, the Seller will keep in full force and
effect its existence, rights and franchises as a corporation under the laws of
the jurisdiction of its incorporation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the Basic Documents and each other instrument or agreement necessary
or appropriate to the proper administration of this Agreement and the
transactions contemplated hereby.
 
(b)  During the term of this Agreement, the Seller shall observe the applicable
legal requirements for the recognition of the Seller as a legal entity separate
and apart from its Affiliates, including as follows:
 
(i)      the Seller shall maintain corporate records and books of account
separate from those of its Affiliates;
 
(ii)     except as otherwise provided in this Agreement, the Seller shall not
commingle its assets and funds with those of its Affiliates;
 
(iii)    the Seller shall hold such appropriate meetings of its Board of
Directors as are necessary to authorize all the Seller’s corporate actions
required by law to be authorized by the Board of Directors, shall keep minutes
of such meetings and of meetings of its stockholder(s) and observe all other
customary corporate formalities (and any successor Seller not a corporation
shall observe similar procedures in accordance with its governing documents and
applicable law);
 
(iv)    the Seller shall at all times hold itself out to the public under the
Seller’s own name as a legal entity separate and distinct from its Affiliates;
and
 
(v)     all transactions and dealings between the Seller and its Affiliates will
be conducted on an arm’s-length basis.
 
 

  33 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.03   Liability of Seller; Indemnities.  The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement.
 
(a)  The Seller shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee and the Indenture Trustee and their officers, directors and
agents from and against any taxes that may at any time be asserted against the
Issuing Entity, the Owner Trustee or the Indenture Trustee or their officers,
directors, and agents with respect to the sale of the Receivables to the Issuing
Entity or the issuance and original sale of the Certificate and the Notes,
including any sales, gross receipts, general corporation, tangible personal
property, privilege or license taxes (but, in the case of the Issuing Entity,
not including any taxes asserted with respect to ownership of the Receivables or
Federal or other income taxes arising out of the transactions contemplated by
this Agreement) and costs and expenses in defending against the same.
 
(b)  The Seller shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee and the Indenture Trustee and their officers, directors, and
agents from and against any loss, liability or expense incurred by reason of (i)
the Seller’s willful misfeasance, bad faith or negligence in the performance of
its duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement and (ii) the Seller’s or the Issuing
Entity’s violation of Federal or State securities laws in connection with the
offering and sale of the Notes and the Certificate.
 
(c)  The Seller shall pay any and all state and local property taxes (including
taxes on intangibles), excise taxes, sales taxes and similar taxes levied or
assessed upon all or any part of the Owner Trust Estate including, without
limitation, the Receivables.
 
(d)  Indemnification under this Section shall survive the resignation or removal
of the Owner Trustee or the Indenture Trustee and the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.  If the Seller shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Seller, without interest.
 
SECTION 6.04   Merger or Consolidation of, or Assumption of the Obligations of,
Seller.  Any Person (a) into which the Seller may be merged or consolidated, (b)
which may result from any merger or consolidation to which the Seller shall be a
party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Seller under this
Agreement, shall be the successor to the Seller hereunder without the execution
or filing of any document or any further act by any of the parties to this
Agreement; provided, however, that (i) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.01 shall
have been breached and no Servicer Default, and no event that, after notice or
lapse of time, or both, would become a Servicer Default shall have occurred and
be continuing, (ii) the Seller shall have delivered to the Owner Trustee and the
Indenture Trustee an Officers’ Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section
 
 

  34 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, (iii) the Rating Agency
Condition shall have been satisfied with respect to such transaction and (iv)
the Seller shall have delivered to the Owner Trustee and the Indenture Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Owner Trustee and Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings, or (B) stating that, in
the opinion of such counsel, no such action shall be necessary to preserve and
protect such interests.  Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(i), (ii), (iii) and (iv) above shall be conditions to the consummation of the
transactions referred to in clause (a), (b) or (c) above.
 
SECTION 6.05   Limitation on Liability of Seller and Others.  The Seller and any
director or officer or employee or agent of the Seller may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising
hereunder.  The Seller shall not be under any obligation to appear in, prosecute
or defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.
 
SECTION 6.06   Seller May Own Notes; Retention of the Certificate.  The Seller
and any Affiliate thereof may in its individual or any other capacity become the
owner or pledgee of the Notes with the same rights as it would have if it were
not the Seller or an Affiliate thereof, except as expressly provided herein or
in any Basic Document.  The Seller shall retain and not transfer the
Certificate.
 
SECTION 6.07   Right of Seller to Repurchase Receivables.  As of the last day of
any Collection Period, the Seller has an option to repurchase any Receivable at
a purchase price equal to the Purchase Amount of such Receivable; provided that
the aggregate Principal Balance of all Receivables repurchased by the Seller
pursuant to this Section 6.07 shall not at any time in the aggregate exceed 2.0%
of the Initial Pool Balance.  To exercise such option, the Seller shall deposit
pursuant to Section 5.03 in the Collection Account an amount equal to the
aggregate Purchase Amount of the repurchased Receivables.
 
ARTICLE VII
 
The Servicer
 
SECTION 7.01   Representations of Servicer.  The Servicer makes the following
representations on which the Issuing Entity is deemed to have relied in
acquiring the Receivables.  The representations speak as of the execution and
delivery of this Agreement (or as of the date a Person (other than the Indenture
Trustee) becomes Servicer pursuant to Sections 7.03 and 8.02, in the case of a
successor to the Servicer) and shall survive the sale of the Receivables to the
Issuing Entity and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.
 
 

  35 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(a)  Organization and Good Standing.  The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has the corporate power and authority to
own its properties and to conduct the business in which it is currently engaged,
and had at all relevant times, and has, the power, authority and legal right to
acquire, own, sell and service the Receivables and to hold the Receivable Files
as custodian.
 
(b)  Power and Authority.  The Servicer has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Servicer by all necessary corporate action.
 
(c)  Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable in accordance with its terms except that
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and the remedy of specific performance and
injunctive relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
(d)  No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or by-laws of the Servicer, or any indenture, agreement or other
instrument to which the Servicer is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than this Agreement); nor violate any law or, to the best of the
Servicer’s knowledge, any order, rule or regulation applicable to the Servicer
of any court or of any Federal or State regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Servicer or
its properties.
 
(e)  No Proceedings.  To the Servicer’s best knowledge, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties:  (i) asserting the invalidity of this
Agreement, the Indenture, any of the other Basic Documents, the Notes or the
Certificate, (ii) seeking to prevent the issuance of the Notes or the
Certificate or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Certificate or (iv) relating to the Servicer and
which might adversely affect the Federal or state income tax attributes of the
Notes or the Certificate.
 
(f)  No Insolvent Obligors.  As of the Cut-off Date, no Obligor on a Receivable
is shown on the Receivable Files as the subject of a bankruptcy proceeding.
 
 

  36 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.02   Indemnities of Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement.
 
(a)  The Servicer shall defend, indemnify and hold harmless the Issuing Entity,
the Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholder
and the Seller and any of the officers, directors and agents of the Issuing
Entity, the Owner Trustee, the Indenture Trustee and the Seller from and against
any and all costs, expenses, losses, damages, claims and liabilities, arising
out of or resulting from the use, ownership or operation by the Servicer or any
Affiliate thereof of any Financed Equipment.
 
(b)  The Servicer shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee, the Indenture Trustee, and the Seller and their respective
officers, directors and agents from and against any taxes that may at any time
be asserted against any such Person with respect to the transactions
contemplated herein, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes (but, in the case of the
Issuing Entity, not including any taxes asserted with respect to, and as of the
date of, the sale of the Receivables to the Issuing Entity or the issuance and
original sale of the Certificate and the Notes, or asserted with respect to
ownership of the Receivables, or Federal or other income taxes arising out of
distributions on the Certificate or the Notes) and costs and expenses in
defending against the same.
 
(c)  The Servicer shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee, the Indenture Trustee, the Seller, the Certificateholder and
the Noteholders and any of the officers, directors and agents of the Issuing
Entity, the Owner Trustee, the Indenture Trustee and the Seller from and against
any and all costs, expenses, losses, claims, damages and liabilities to the
extent that such cost, expense, loss, claim, damage or liability arose out of,
or was imposed upon any such Person through, the negligence, willful misfeasance
or bad faith of the Servicer in the performance of its duties under this
Agreement or by reason of reckless disregard of its obligations and duties under
this Agreement or on account of the failure of the Servicer to be qualified to
do business as a foreign corporation or to have obtained a license or approval
in any jurisdiction.
 
(d)  The Servicer shall indemnify, defend and hold harmless the Owner Trustee
and the Indenture Trustee and their respective officers, directors and agents
from and against all costs, expenses, losses, claims, damages and liabilities
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties herein and contained in the Trust Agreement, in the case
of the Owner Trustee, and contained in the Indenture, in the case of the
Indenture Trustee, except to the extent that such cost, expense, loss, claim,
damage or liability:  (i) shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Owner Trustee or the Indenture
Trustee as applicable; or (ii) shall arise from the breach by the Owner Trustee
of any of its representations or warranties set forth in Section 7.03 of the
Trust Agreement.
 
(e)  To the extent not indemnified by the Seller under Section 6.03, the
Servicer shall pay any and all taxes levied or assessed upon all or any part of
the Owner Trust Estate, other than any taxes asserted with respect to, and as of
the date of, the sale of the Receivables to
 
 

  37 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
the Issuing Entity or the issuance and original sale of the Certificate and the
Notes, or Federal or other income taxes imposed on the Issuing Entity because of
its classification or reclassification for tax purposes, or Federal or other
income taxes arising out of distributions on the Certificate or the Notes, and
the Servicer shall pay and indemnify against any and all state and local
property taxes (including taxes on intangibles), excise taxes, sales taxes,
franchise taxes (excluding franchise taxes based on or measured by income) and
similar taxes levied or assessed upon all or any part of the Owner Trust Estate
including, without limitation, the Receivables.
 
(f)  The Servicer shall pay the Indenture Trustee from time to time reasonable
compensation for all services rendered by the Indenture Trustee under the
Indenture (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust).
 
(g)  The Servicer shall, except as otherwise expressly provided in the
Indenture, reimburse the Indenture Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Indenture Trustee
in accordance with any provision of the Indenture (including, but not limited
to, the reasonable compensation, expenses and disbursements of its agents and
either in-house counsel or outside counsel, but not both) except any such
expense, disbursement or advance as may be attributable to its negligence or bad
faith.
 
(h)  The Servicer shall pay (or cause to be paid) when due and shall indemnify,
defend and hold harmless the Issuing Entity from and against all liability as a
result of Treasury Regulation Section 1.1502-6(a) or similar provision under
state or local law for income, franchise, gross receipts or other doing business
taxes of the Servicer and any other corporation or entity (other than the
Issuing Entity) that joins or has ever joined (or is or has ever been required
to join) with the Servicer or the Seller in filing any consolidated, combined or
unitary tax return, and costs and expenses in defending against the same;
provided, however, the Issuing Entity shall be liable for and shall pay when due
any and all taxes of the Issuing Entity (including from ownership and collection
of the Receivables) determined on separate entity basis and no claim may be made
and no amount indemnified against under this Section 7.02(h) on account of taxes
of the Issuing Entity.
 
For purposes of this Section 7.02, in the event of the termination of the rights
and obligations of JDCC (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.01, or a resignation by such Servicer pursuant to
this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.02.
 
Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee or the Indenture Trustee or the termination of this Agreement
and shall include reasonable fees and expenses of counsel and expenses of
litigation.  If the Servicer shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Servicer, without interest.
 
SECTION 7.03   Merger or Consolidation of, or Assumption of the Obligations of,
Servicer.  Any Person (a) into which the Servicer may be merged or consolidated,
(b) which
 
 

  38 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
may result from any merger or consolidation to which the Servicer shall be a
party, (c) which may succeed to the properties and assets of the Servicer
substantially as a whole, or (d) with respect to the Servicer’s obligations
hereunder, which is a corporation 50% or more of the voting stock of which is
owned, directly or indirectly, by Deere, which Person executed an agreement of
assumption to perform every obligation of the Servicer hereunder, shall be the
successor to the Servicer under this Agreement without further act on the part
of any of the parties to this Agreement; provided, however, that (i) immediately
after giving effect to such transaction, no Servicer Default, and no event
which, after notice or lapse of time, or both, would become a Servicer Default
shall have occurred and be continuing, (ii) the Servicer shall have delivered to
the Owner Trustee and the Indenture Trustee an Officers’ Certificate and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section and that all
conditions precedent provided for in this Agreement relating to such transaction
have been complied with, (iii) the Rating Agency Condition shall have been
satisfied with respect to such transaction and (iv) the Servicer shall have
delivered to the Owner Trustee and the Indenture Trustee an Opinion of Counsel
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements and amendments thereto have been executed
(if required) and filed that are necessary fully to preserve and protect the
interest of the Owner Trustee and the Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interests.  The Servicer shall provide the Seller in writing with
such information as reasonably requested by the Seller to comply with its
Exchange Act reporting obligations with respect to a successor
servicer.  Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (i), (ii), (iii)
and (iv) above shall be conditions to the consummation of the transactions
referred to in clause (a), (b), (c) or (d) above.
 
SECTION 7.04   Limitation on Liability of Servicer and Others.  Neither the
Servicer nor the Sub-Servicer nor any of the directors or officers or employees
or agents of the Servicer or the Sub-Servicer, as the case may be, shall be
under any liability to the Issuing Entity, the Noteholders or the
Certificateholder, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer, the Sub-Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement.  The Servicer, the Sub-Servicer and
any director or officer or employee or agent of the Servicer or the
Sub-Servicer, as the case may be, may rely in good faith on any document of any
kind prima facie properly executed and submitted by any person respecting any
matters arising under this Agreement.
 
Except as provided in this Agreement, neither the Servicer nor the Sub-Servicer
shall be under any obligation to appear in, prosecute or defend any legal action
that shall not be incidental to its duties to service the Receivables in
accordance with this Agreement, and that in its opinion may involve it in any
expense or liability; provided, however, that the Servicer or the Sub-Servicer
may undertake any reasonable action that it may deem necessary or desirable in
respect of this Agreement and the Basic Documents and the rights and duties of
the parties to this Agreement and the Basic Documents and the interests of the
Certificateholder under this Agreement and the Noteholders under the Indenture.
 
 

  39 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.05   JDCC Not to Resign as Servicer.  Subject to the provisions of
Section 7.03, JDCC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law.  Notice of any such determination permitting
the resignation of JDCC shall be communicated to the Owner Trustee and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time) and any such determination shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice.  No such resignation shall
become effective until the Indenture Trustee or a successor Servicer shall have
assumed the responsibilities and obligations of JDCC in accordance with Section
8.02 and provided the Seller in writing with such information as reasonably
requested by the Seller to comply with its Exchange Act reporting obligations
with respect to such resignation.
 
SECTION 7.06   Servicer to Act as Administrator.  In the event of the
resignation or removal of the Administrator and the failure of a successor
Administrator to have been appointed and to have accepted such appointment as
successor Administrator, the Servicer shall become the successor Administrator
and shall be bound by the terms of the Administration Agreement.
 
ARTICLE VIII
 
Default
 
SECTION 8.01   Servicer Default.  If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
 
(a)  any failure by the Servicer to deliver to the Indenture Trustee for deposit
in any of the Trust Accounts or the Certificate Distribution Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom that shall continue unremedied for a period of three
Business Days after written notice of such failure is received by the Servicer
from the Owner Trustee or the Indenture Trustee or after discovery of such
failure by an officer of the Servicer; or
 
(b)  failure on the part of the Servicer or the Seller, as the case may be, duly
to observe or to perform in any material respect any other covenants or
agreements of the Servicer or the Seller (as the case may be) set forth in this
Agreement or any other Basic Document, which failure shall (i) materially and
adversely affect the rights of Certificateholder or Noteholders and (ii)
continue unremedied for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
(A) to the Servicer or the Seller (as the case may be) by the Owner Trustee or
the Indenture Trustee or (B) to the Servicer or the Seller (as the case may be),
and to the Owner Trustee and the Indenture Trustee by the Holders of Notes
evidencing not less than 25% of the Outstanding Amount of the Notes or the
Certificateholder (as defined in the Trust Agreement); or
 
(c)  an Insolvency Event occurs with respect to the Servicer;
 
 

  40 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee (so long as a Trust Officer of the
Indenture Trustee has received notice or has actual knowledge of such Servicer
Default), or the Holders of Notes evidencing not less than 25% of the
Outstanding Amount of the Notes, by notice then given in writing to the Servicer
(and to the Indenture Trustee and the Owner Trustee if given by the Noteholders)
may terminate all the rights and obligations (other than the obligations set
forth in Section 7.02 hereof) of the Servicer under this Agreement.  On or after
the receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement, whether with respect to the Notes, the
Certificate or the Receivables or otherwise, shall, without further action, pass
to and be vested in the Indenture Trustee or such successor Servicer as may be
appointed under Section 8.02; and, without limitation, the Indenture Trustee and
the Owner Trustee are hereby authorized and empowered to execute and deliver, on
behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise.  The predecessor Servicer shall cooperate
with the successor Servicer, the Indenture Trustee and the Owner Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the successor Servicer
for administration by it of all cash amounts that shall at the time be held by
the predecessor Servicer for deposit, or shall thereafter be received by it with
respect to a Receivable.  All reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring the
Receivable Files to the successor Servicer and amending this Agreement to
reflect such succession as Servicer pursuant to this Section shall be paid by
the predecessor Servicer upon presentation of reasonable documentation of such
costs and expenses.  Upon receipt of notice of the occurrence of a Servicer
Default, the Owner Trustee shall give notice thereof to the Rating Agencies.


SECTION 8.02   Appointment of Successor.
 
(a)  Upon the Servicer’s receipt of notice of termination, pursuant to Section
8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the earlier of (x) the date 45 days from the delivery to the
Owner Trustee and the Indenture Trustee of written notice of such resignation
(or written confirmation of such notice) in accordance with the terms of this
Agreement and (y) the date upon which the predecessor Servicer shall become
unable to act as Servicer, as specified in the notice of resignation and
accompanying Opinion of Counsel.  In the event of the Servicer’s termination
hereunder, the Indenture Trustee shall appoint a successor Servicer, and the
successor Servicer shall accept its appointment by a written assumption in form
acceptable to the Owner Trustee and the Indenture Trustee.  In the event that a
successor Servicer has not been appointed at the time when the predecessor
Servicer has ceased to act as Servicer in accordance with this Section, pending
the appointment of and acceptance by a successor Servicer, the Indenture Trustee
without further action shall automatically be appointed and serve as the
successor Servicer and the Indenture Trustee shall be entitled to the Servicing
Fee; provided, however, the provisions of Section 7.01 shall not apply and the
provisions of Section 4.07 shall not apply in the case of a breach by a
 
 

  41 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
predecessor Servicer.  The Indenture Trustee may delegate any of its servicing
obligations to an Affiliate or agent in accordance with Section 4.14.  The
Indenture Trustee shall not be liable for any action or failure to act on the
part of the predecessor Servicer.  Notwithstanding the above, the Indenture
Trustee shall, if it shall be unwilling or legally unable so to act, appoint or
petition a court of competent jurisdiction to appoint, any established
institution, having a net worth of not less than $50,000,000 and whose regular
business shall include the servicing of equipment receivables, as the successor
to the Servicer under this Agreement.
 
(b)  Upon appointment, the successor Servicer (including the Indenture Trustee
acting as successor Servicer) shall be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer and shall be entitled to the Servicing Fee and all the rights granted
to the predecessor Servicer by the terms and provisions of this Agreement.
 
(c)  Subject to the Indenture Trustee’s right to appoint a successor Servicer
pursuant to Section 8.02(a) after the Indenture Trustee has become the Servicer,
the Servicer may not resign unless it is prohibited from serving as such by law.
 
SECTION 8.03   Notification to Noteholders and the Certificateholder.  Upon any
termination of, or appointment of a successor to the Servicer pursuant to this
Article VIII, the Owner Trustee shall give prompt written notice thereof to the
Certificateholder and the Indenture Trustee shall give prompt written notice
thereof to Noteholders and the Rating Agencies.
 
SECTION 8.04   Waiver of Past Defaults.  The Holders of Notes evidencing not
less than a majority of the Outstanding Amount of the Notes, on behalf of all
Noteholders (or the Holder (as defined in the Trust Agreement) of the
Certificate, in the case of any default which does not adversely affect the
Indenture Trustee or the Noteholders) may, waive in writing any default by the
Servicer in the performance of its obligations hereunder and its consequences,
except a default in making any required deposits to or payments from any of the
Trust Accounts in accordance with this Agreement.  Upon any such waiver of a
past default, such default shall cease to exist, and any Servicer Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement.  No such waiver shall extend to any subsequent or other default
or impair any right consequent thereto.
 
ARTICLE IX
 
Termination
 
SECTION 9.01   Optional Purchase of All Receivables and Termination.
 
(a)  On the last day of any Collection Period immediately preceding a Payment
Date as of which the then outstanding Pool Balance is 10% or less of the Initial
Pool Balance, the Servicer shall have the option to purchase the Owner Trust
Estate, other than the Trust Accounts and the Certificate Distribution Account;
provided, however, that the Servicer may not effect any such purchase so long as
the rating on Deere’s long-term debt obligations is less than Baa3 by Moody’s,
unless the Owner Trustee and the Indenture Trustee shall have received an
Opinion of Counsel to the effect that such purchase would not constitute a
fraudulent conveyance; provided
 
 

  42 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
further that each Rating Agency shall receive a copy of such Opinion of Counsel
and the Rating Agency Condition is satisfied with respect to such purchase.  To
exercise such option, the Servicer shall deposit pursuant to Section 5.03 in the
Collection Account an amount equal to the aggregate Purchase Amount for the
Receivables (including defaulted Receivables) and shall succeed to all interests
in and to the Trust.
 
(b)  Upon any sale of the assets of the Trust pursuant to Section 9.02 of the
Trust Agreement, the Servicer shall instruct the Indenture Trustee to deposit
the proceeds from such sale after all payments and reserves therefrom have been
made (the “Insolvency Proceeds”) in the Collection Account.  On the Payment Date
on which the Insolvency Proceeds are deposited in the Collection Account (or, if
such proceeds are not so deposited on a Payment Date, on the Payment Date
immediately following such deposit), the Servicer shall instruct the Indenture
Trustee to make the following deposits (after the application on such Payment
Date of the Total Distribution Amount and funds on deposit in the Reserve
Account pursuant to Sections 5.04 and 5.05) from the Insolvency Proceeds and any
funds remaining on deposit in the Reserve Account (to the extent such amounts
are property of the Issuing Entity) (including the proceeds of any sale of
investments therein as described in the following sentence):
 
(i)      to the Note Distribution Account, any portion of the accrued but unpaid
interest on the Notes not otherwise deposited into the Note Distribution Account
on such Payment Date;
 
(ii)     to the Note Distribution Account, the outstanding principal balance of
the Notes (after giving effect to the reduction in the outstanding principal
balance of the Notes to result from the deposits made in the Note Distribution
Account on such Payment Date and on prior Payment Dates); and
 
(iii)    to the Certificate Distribution Account, the Certificate Balance (after
giving effect to the reduction in the Certificate Balance to result from the
deposits made in the Certificate Distribution Account on such Payment Date).
 
Any investments on deposit in the Reserve Account and the Note Distribution
Account (to the extent such amounts are property of the Issuing Entity) which
will not mature on or before such Payment Date shall be sold by the Indenture
Trustee at such time as will result in the Indenture Trustee receiving the
proceeds from such sale not later than the Transfer Date preceding such Payment
Date.  Any Insolvency Proceeds remaining after the deposits described above
shall be paid to the Seller.
 
(c)  Notice of any termination of the Trust shall be given by the Servicer to
the Owner Trustee and the Indenture Trustee as soon as practicable after the
Servicer has received notice thereof.
 
(d)  Following the satisfaction and discharge of the Indenture and the payment
in full of the principal of and interest on, and the cancellation of all of, the
Notes, the Certificateholder will succeed to the rights of the Noteholders
hereunder other than Section 5.06(a) and the Owner Trustee will succeed to the
rights of the Indenture Trustee pursuant to this Agreement.
 
 

  43 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(e)  This Agreement shall terminate upon the termination of the Trust.
 
ARTICLE X
 
Miscellaneous Provisions
 
SECTION 10.01   Amendment.  This Agreement may be amended by the Seller, the
Servicer and the Owner Trustee, with the consent of the Indenture Trustee, but
without the consent of any of the Noteholders or the Certificateholder, to cure
any ambiguity, to correct or supplement any provision in this Agreement or for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions in this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholder; provided, however, that such action
shall not, adversely affect in any material respect the interests of any
Noteholder or Certificateholder; provided further that 10 days’ (or, in the case
of Fitch, 10 Business Days’) prior written notice of any such amendment be given
to each Rating Agency and, if a Rating Agency (other than Fitch) notifies the
Owner Trustee that such amendment will result in a downgrading or withdrawal of
the then current rating of any class of the Notes or the Certificate, such
amendment shall become effective with the consent of the Holders of Notes
evidencing not less than a majority of the Outstanding Amount of the Notes and
the consent of the Certificateholder; provided further that any solicitation of
such consent shall disclose the downgrading or withdrawal that would result from
such amendment.
 
This Agreement may also be amended from time to time, with 10 days prior notice
to each of the Rating Agencies, by the Seller, the Servicer and the Owner
Trustee, with the consent of the Indenture Trustee, the consent of the Holders
of Notes evidencing not less than a majority of the Outstanding Amount of the
Notes and the consent of the Holder of the Certificate, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholder; provided, however, that no such amendment
shall (a) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that
shall be required to be made for the benefit of the Noteholders or the
Certificateholder or (b) reduce the aforesaid percentage of the Outstanding
Amount of the Notes and the Certificate Balance, the Holders of which are
required to consent to any such amendment, without the consent of the Holders of
all the outstanding Notes and the consent of the Certificateholder.
 
Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to the Certificateholder.
 
It shall not be necessary for the consent of the Certificateholder or the
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.
 
Prior to the execution of any amendment to this Agreement, the Owner Trustee and
the Indenture Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the
 
 

  44 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
Opinion of Counsel referred to in Section 10.02(i)(1) and that all conditions
precedent have been satisfied.  The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement or otherwise.
 
SECTION 10.02   Protection of Title to Trust.
 
(a)  The Seller shall file (and if required, authorize) such financing
statements and cause to be authorized and filed such continuation statements,
all in such manner and in such places as may be required by law fully to
preserve, maintain, and protect the interest of the Issuing Entity and the
interests of the Indenture Trustee in the Receivables and in the proceeds
thereof.  The Seller shall deliver (or cause to be delivered) to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.
 
(b)  Neither the Seller nor the Servicer shall change its name, identity,
corporate structure or jurisdiction of organization in any manner that would,
could or might make any financing statement or continuation statement filed in
accordance with paragraph (a) above seriously misleading within the meaning of
Section 9-506 of the UCC, unless it shall have given the Owner Trustee and the
Indenture Trustee at least five days’ prior written notice thereof and shall
have promptly filed appropriate new financing statements and/or amendments to
all previously filed financing statements or continuation statements.
 
(c)  Each of the Seller and the Servicer shall have an obligation to give the
Owner Trustee and the Indenture Trustee at least 60 days prior written notice of
any relocation of its jurisdiction of organization if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statements as the case may be.  The Servicer shall at all times
maintain each office from which it shall service Receivables, and its
jurisdiction of organization, within the United States of America.
 
(d)  The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.
 
(e)  The Servicer shall maintain its computer systems so that, from and after
the time of sale under this Agreement of the Receivables, the Servicer’s master
computer records (including any backup archives) that refer to a Receivable
shall indicate clearly the interest of the Issuing Entity and the Indenture
Trustee in such Receivable and that such Receivable is owned by the Issuing
Entity and has been pledged to the Indenture Trustee.  Indication of the Issuing
Entity’s and the Indenture Trustee’s interest in a Receivable shall be deleted
from or modified on the Servicer’s computer systems when, and only when, the
related Receivable shall have been paid in full, purchased or repurchased.
 
 

  45 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(f)  If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in equipment
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuing Entity and has been pledged to the Indenture Trustee.
 
(g)  The Servicer shall permit the Indenture Trustee and its agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from the Servicer’s records regarding any Receivable.  The Indenture Trustee and
its agents shall give reasonable notice of any such inspection or audit and such
inspection shall be conducted in a manner that does not cause undue disruption
or interference with the Servicer’s business.
 
(h)  Upon request, the Servicer shall furnish to the Owner Trustee or to the
Indenture Trustee, within five Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.
 
(i)      The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee:
 
(1)  promptly after the execution and delivery of this Agreement and of each
amendment thereto, an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all financing statements and continuation statements have been
executed and filed that are necessary fully to preserve and protect the interest
of the Owner Trustee and the Indenture Trustee in the Receivables, and reciting
the details of such filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest; and
 
(2)  within 90 days after the beginning of each calendar year beginning with the
first calendar year beginning more than three months after the Cut-off Date, an
Opinion of Counsel, dated as of a date during such 90-day period, either (A)
stating that, in the opinion of such counsel, all financing statements and
continuation statements have been executed and filed that are necessary fully to
preserve and protect the interest of the Owner Trustee and the Indenture Trustee
in the Receivables, and reciting the details of such filings or referring to
prior Opinions of Counsel in which such details are given, or (B) stating that,
in the opinion of such counsel, no such action shall be necessary to preserve
and protect such interest.
 
Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.
 
 

  46 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(j)  The Seller shall, to the extent required by applicable law, cause the
Certificate and the Notes to be registered with the Commission pursuant to
Section 12(b) or Section 12 (g) of the Exchange Act within the time periods
specified in such sections.
 
SECTION 10.03   Notices.  All demands, notices, instructions and communications
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered, sent by facsimile or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt (a) in the
case of the Seller, to John Deere Receivables, Inc., 1 East First Street, Suite
600, Reno, Nevada 89501, Attention:  Manager (702-786-5914), with a copy to
Assistant Treasurer, Deere & Company, One John Deere Place, Moline, Illinois
61265-8098 (309-765-5697), (b) in the case of the Servicer, to John Deere
Capital Corporation, 1 East First Street, Suite 600, Reno, Nevada 89501,
Attention:  Manager (702-786-5527), with a copy to Assistant Treasurer, Deere &
Company, One John Deere Place, Moline, Illinois 61265-8098 (309-765-5697), (c)
in the case of the Issuing Entity or the Owner Trustee, at the Corporate Trust
Office (as defined in the Trust Agreement) with a copy to The Bank of New York
Mellon, 101 Barclay Street, 8W, New York, NY 10286, Attention: Michael Burack,
(d) in the case of the Indenture Trustee, at the Corporate Trust Office, (e) in
the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007, (f) in the case of
Standard & Poor’s, to Standard & Poor’s Ratings Services, 55 Water Street, 40th
Floor, New York, New York 10041, Attention of Asset Backed Surveillance
Department and (g) in the case of Fitch, to Fitch Ratings Ltd., One State Street
Plaza, New York, New York 10004, Attention: ABS Surveillance; or, as to each of
the foregoing, at such other address as shall be designated by written notice to
the other parties.
 
SECTION 10.04   Assignment.  Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.04 and 7.03 and as provided in the
provisions of this Agreement concerning the resignation of the Servicer, this
Agreement may not be assigned by the Seller or the Servicer.
 
SECTION 10.05   Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Seller, the Servicer, the Issuing
Entity, the Owner Trustee, the Certificateholder, the Indenture Trustee and the
Noteholders and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.
 
SECTION 10.06   Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 10.07   Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
 

  47 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SECTION 10.08   Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
SECTION 10.09   Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 10.10   Assignment to Indenture Trustee.  The Seller hereby acknowledges
and consents to any mortgage, pledge, assignment and grant of a security
interest by the Issuing Entity to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders of all right, title and interest of
the Issuing Entity in, to and under the Receivables and/or the assignment of any
or all of the Issuing Entity’s rights and obligations hereunder to the Indenture
Trustee.
 
SECTION 10.11   Nonpetition Covenants.
 
(a)  Notwithstanding any prior termination of this Agreement, the Servicer and
the Seller shall not, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Issuing Entity, acquiesce,
petition or otherwise invoke or cause the Issuing Entity to invoke the process
of any court or government authority for the purpose of commencing or sustaining
a case against the Issuing Entity under any Federal or State bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuing Entity
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Issuing Entity.
 
(b)  Notwithstanding any prior termination of this Agreement, the Servicer shall
not, prior to the date which is one year and one day after there has been paid
in full all debt issued by any securitization vehicle in respect of which the
Seller holds any interest, acquiesce, petition or otherwise invoke or cause the
Seller to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Seller under any Federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Seller or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Seller.
 
SECTION 10.12   Limitation of Liability of Owner Trustee and Indenture Trustee.
 
(a)  Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by BNY Mellon Trust of Delaware not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuing Entity and
in no event shall BNY Mellon Trust of Delaware in its individual capacity have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuing Entity hereunder or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Issuing Entity.  For all purposes of
this Agreement, in the performance of its duties or obligations hereunder or in
the performance of any duties or obligations of the Issuing Entity hereunder,
the Owner Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Articles VI, VII and VIII of the Trust Agreement.
 
 

  48 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(b)  Notwithstanding anything contained herein to the contrary, this Agreement
has been accepted by U.S. Bank National Association not in its individual
capacity but solely as Indenture Trustee and in no event shall U.S. Bank
National Association have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuing Entity.
 
SECTION 10.13   Additional Securities.  The issuance of any securities by John
Deere Receivables, Inc., other than the Notes and the Certificate, will require
satisfaction of the Rating Agency Condition.
 
 
 
 
 

  49 JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

  JOHN DEERE OWNER TRUST 2009-B               By:
BNY MELLON TRUST OF DELAWARE,
not in its individual capacity but solely as Owner Trustee
                        By:  /s/ Kristine K. Gullo       Name:  Kristine K.
Gullo       Title:  Vice President            

 

 
JOHN DEERE RECEIVABLES, INC.,
Seller,
                        By:  /s/ Chad Volkert       Name: 
Chad Volkert
      Title: 
Assistant Secretary
           

 

 
JOHN DEERE CAPITAL CORPORATION,
Servicer,
                        By:  /s/ Michael Matera       Name:  Michael Matera    
  Title:  Senior Vice President            

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 


 
Acknowledged, Accepted and Agreed:
 
BNY Mellon Trust of Delaware,
  not in its individual
  capacity but solely
  as Owner Trustee,
 
 

By:  /s/ Kristine K. Gullo       Name:  Kristine K. Gullo       Title:  Vice
President              


 
 
Acknowledged, Accepted and Agreed:
 
U.S. Bank National Association,
  not in its individual
  capacity but solely
  as Indenture Trustee,
 

By:  /s/ Melissa A. Rosal       Name:  Melissa A. Rosal       Title:  Vice
President              

 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Schedule of Receivables
 
(Delivered to the Trust at the Closing)
 
 
 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Location of Receivable Files
 
Suite 600
 
1 East First Street
 
Reno, Nevada 89501
 
 
 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
LIST OF FISCAL MONTHS
 
FISCAL MONTH CUTOFF DATES (BY FISCAL YEAR)
 


 

                   
Fiscal
Calendar
2009
2010
2011
2012
2013
2014
2015
2016
Month
Month
               
1
November
 30-Nov-08
 29-Nov-09
28-Nov-10
27-Nov-11
25-Nov-12
24-Nov-13
30-Nov-14
29-Nov-15
2
December
28-Dec-08
27-Dec-09
26-Dec-10
25-Dec-11
23-Dec-12
22-Dec-13
28-Dec-14
27-Dec-15
3
January
01-Feb-09
31-Jan-10
30-Jan-11
29-Jan-12
27-Jan-13
26-Jan-14
01-Feb-15
31-Jan-16
4
February
01-Mar-09
28-Feb-10
27-Feb-11
26-Feb-12
24-Feb-13
23-Feb-14
01-Mar-15
28-Feb-16
5
March
29-Mar-09 
28-Mar-10 
27-Mar-11
25-Mar-12
24-Mar-13
23-Mar-14
29-Mar-15
27-Mar-16
6
April
03-May-09
02-May-10
01-May-11
29-Apr-12
28-Apr-13
27-Apr-14
03-May-15
01-May-16
7
May
31-May-09 
30-May-10 
29-May-11
27-May-12
26-May-13
25-May-14
31-May-15
29-May-16
8
June
28-Jun-09
27-Jun-10
26-Jun-11
24-Jun-12
23-Jun-13
22-Jun-14
28-Jun-15
26-June-16
9
July
02-Aug-09
01-Aug-10
31-Jul-11
29-Jul-12
28-Jul-13
27-Jul-14
02-Aug-15
31-Jul-16
10
August
30-Aug-09
29-Aug-10
28-Aug-11
26-Aug-12
25-Aug-13
24-Aug-14
30-Aug-15
28-Aug-16
11
September
27-Sep-09
26-Sep-10
25-Sep-11
23-Sep-12
22-Sep-13
28-Sep-14
27-Sep-15
25-Sep-16
12
October
1-Nov-09
31-Oct-10
30-Oct-11
28-Oct-12
27-Oct-13
2-Nov-14
1-Nov-15
30-Oct-16

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
Servicer’s Certificate
 
The undersigned hereby certify that (i) they are, respectively, a duly elected
Vice President and Assistant Secretary of John Deere Capital Corporation and
(ii) this Servicing Certificate complies with the requirements of, and is being
delivered pursuant to, Section 4.09 of the Sale and Servicing Agreement (the
“Sale and Servicing Agreement”) dated as of October 9, 2009 between John Deere
Owner Trust 2009-B, John Deere Receivables, Inc. and John Deere Capital
Corporation.
 
                                                              

Dated:         Name:        Title:   Vice President  

                                                                

        Name:        Title:  Assistant Secretary  

 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
 

Payment Date:      

 
Scheduled Payment Date:
Actual Payment Date:
Collection Period Begin Date:
Collection Period End Date:
Days in accrual period for Act/360:
Days in accrual period for 30/360:


(1) 
Total Distribution Amount:

 
(a) 
Total cash receipts during the month

 
(b) 
Administrative repurchases during the month

 
(c) 
Investment earnings on cash accounts



(2) 
(a)
Administration Fee:

 
(b)
Administration Fee Shortfall:



(3) 
Noteholders’ Interest Distributable Amount deposited into Note Distribution
Account:

Noteholders’ Interest Carryover Shortfall:


 
(a) 
(i) Noteholders’ Interest Distributable Amount applicable to Class A-1 Notes:

(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-1 Notes:
   

 
(b) 
(i) Noteholders’ Interest Distributable Amount applicable to Class A-2 Notes:

(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-2 Notes:
   

 
(c) 
(i) Noteholders’ Interest Distributable Amount applicable to Class A-3 Notes:

(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-3 Notes:
  

 
(d) 
(i) Noteholders’ Interest Distributable Amount applicable to Class A-4 Notes:

(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-4 Notes:


(4)
Noteholders’ Monthly  Principal Distributable Amount deposited into Note
Distribution Account:

Noteholders’ Principal Carryover Shortfall:



 
(a) 
(i) Class A-1 Noteholders’ Monthly Principal Distributable Amount:

(ii) % of Principal Distributable Amount applicable to Class A-1 Noteholders:
(iii) Class A-1 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-1 Noteholders’ Principal Distributable Amount:



 
(b) 
(i) Class A-2 Noteholders’ Monthly Principal Distributable Amount:

(ii) % of Principal Distributable Amount applicable to Class A-2 Noteholders:
(iii) Class A-2 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-2 Noteholders’ Principal Distributable Amount:
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
(c) 
(i) Class A-3 Noteholders’ Monthly Principal Distributable Amount:

(ii) % of Principal Distributable Amount applicable to Class A-3 Noteholders:
(iii) Class A-3 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-3 Noteholders’ Principal Distributable Amount:



 
(d) 
(i) Class A-4 Noteholders’ Monthly Principal Distributable Amount:

(ii) % of Principal Distributable Amount applicable to Class A-4 Noteholders:
(iii) Class A-4 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-4 Noteholders’ Principal Distributable Amount:


(5) 
Noteholders’ Distributable Amount:



(6) 
Reserve Account balance

 
(a) 
Beginning balance

 
(b) 
Amount of deposit from Collection Account to Reserve Account

(i) Amount to increase the amount on deposit in the Reserve Account to the
Specified Reserve Account Balance
(ii) Amount of excess to Reserve Account from Collection Account

 
(c) 
Amount to be withdrawn from the Reserve Account and deposited into Note
Distribution Account (5.05(c)):

(i) Interest Amount included above:
(ii) Principal Amount included above:

 
(d) 
Reserve Account Balance over the Specified Reserve Account Balance (before any
distribution of excess)

 
(e) 
Ending Balance (after giving effect to all distributions)

 
(f) 
Specified Reserve Account Balance



(7) 
Servicing Fee:

 
(a)
Amount of Servicing Fee earned:

 
(b)
Amount of Servicing Fee paid:

 
(c)
Amount of Servicing Fee Shortfall:



(8) 
Amount paid to Indenture Trustee:



(9) 
Amount paid to Owner Trustee:



(10) 
(a)
Certificateholders’ Monthly Principal Distributable Amount applicable to current
period:

 
(b)
% of Principal Distribution Amount applicable to Certificateholders:

 
(c)
‘Certificateholders’ Principal Carryover Shortfall:

 
(d)
Certificateholders’ Principal Distributable Amount:



(11) 
Excess Reserve Account Balance Distributable to Seller (5.05(b)(i) or (ii)):



(12) 
(a)
Pool Balance (excluding accrued interest) as of close of business on the last
day of the related Collection Period:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
(b)
Note Value as of the end of the related Collection Period:

 
(c)
Number of Accounts at the end of the related Collection Period:

 
(13) 
After giving effect to all distributions on such Payment Date:

 
(a)
(i) Outstanding Principal Balance of Class A-1 Notes:

(ii) Class A-1 Note Pool Factor:


 
(b)
(i) Outstanding Principal Balance of Class A-2 Notes:

(ii) Class A-2 Note Pool Factor:



 
(c)
(i) Outstanding Principal Balance of Class A-3 Notes:

(ii) Class A-3 Note Pool Factor:



 
(d)
(i) Outstanding Principal Balance of Class A-4 Notes:

(ii) Class A-4 Note Pool Factor:



 
(e)
(i) Outstanding Principal Balance of the Certificates:

(ii)  Certificate Pool Factor:


(14) 
Aggregate amount of Purchased Receivables for related Collection Period:

 
(15) 
(i) Aggregate amount of net losses for the collection period:

(ii) Cumulative amount of net losses:
(iii) Cumulative net loss as a percent of Initial Pool Balance (Cumulative Net
Loss Ratio):


(16) 
Face Amount of Receivables 60 days or more past due as a % of the Pool Balance:



(17) 
Collateral Composition:

 
(a) 
Number of loans at the beginning of the period:

 
(b) 
Number of loans at the end of the period:

 
(c) 
Weighted average remaining term on receivables:

 
(d)
Prepayment amount – monthly:

 
(e) 
Prepayment amount - life-to-date:

 
(f) 
Weighted average APR of the pool assets:

 
(g) 
Pool Factor:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
Officer’s Certificate
 
The undersigned hereby certify that (i) they are, respectively, a duly elected
Vice President and Assistant Secretary of John Deere Capital Corporation, (ii)
Schedule E hereto complies with the requirements of, and is being delivered
pursuant to, Section 5.06(a) of the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of October 9, 2009  between John Deere Owner
Trust 2009-B, John Deere Receivables, Inc. and John Deere Capital Corporation,
(iii) Schedule F hereto complies with the requirements of, and is delivered
pursuant to, Section 5.06(a) of the Sale and Servicing Agreement, and (iv)
Schedule G hereto complies with the requirements of, and is being delivered
pursuant to, Section 5.04(b) of the Sale and Servicing Agreement.
                                                              

Dated:         Name:        Title:   Vice President  

                                                                

        Name:        Title:  Assistant Secretary  

 
 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
Statement to Certificateholder
pursuant to Section 5.06(a)
 
 

Payment Date:      

 
(1) 
Amount of principal being paid or distributed:

 
 
(a)
Class A-1 Notes:

 
per $1,000 original principal amount:

 
 
(b)
Class A-2 Notes:

 
per $1,000 original principal amount:

 
 
(c)
Class A-3 Notes:

 
per $1,000 original principal amount:

 
 
(d)
Class A-4 Notes:

 
per $1,000 original principal amount:

 
 
(e)
Certificate:

 
per $1,000 original principal amount:

 
 
(f)
Total:

 
(2) 
(a)  
Amount of interest being paid or distributed:

 
 
(i)
Class A-1 Notes:

 
per $1,000 original principal amount:

 
 
(ii)
Class A-2 Notes:

 
per $1,000 original principal amount:

 
 
(iii)
Class A-3 Notes:

 
per $1,000 original principal amount:

 
 
(iv)
Class A-4 Notes:

 
per $1,000 original principal amount:

 
 
(v)
Total:

 

(3)
(a)
Pool Balance at end of related Collection Period:

 
 
(b)
Note Value at end of related Collection Period:

 
 
(c)
Pool Face Amount at the end of related Collection Period:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
(4) 
After giving effect to distributions on this Payment Date:

 
 
(a)
(i)
Outstanding principal amount of Class A-1 Notes:

 

 
(ii) 
A-1 Note Pool Factor:



 
(b)
(i)
Outstanding principal amount of Class A-2 Notes:

 
 
(ii)
A-2 Note Pool Factor:

 
 
(c)
(i)
Outstanding principal amount of Class A-3 Notes:

 

 
(ii) 
A-3 Note Pool Factor:



 
(d)
(i)
Outstanding principal amount of Class A-4 Notes:

 
 
(ii)
A-4 Note Pool Factor:

 
 
(e)
(i)
Certificate Balance:

 
 
(ii)
Certificate Pool Factor:

 
(5)
(a)
Amount of Servicing Fee:

 
(i)
per $1,000 original principal amount of Notes and Certificate:

 

 
(b)
Amount of Servicing Fee earned:

 

 
(c)
Amount of Servicing Fee paid:

 

 
(d)
Amount of Servicing Fee shortfall:

 
(6) 
Amount of Administration Fee:

 
(7) 
Amount paid to Indenture Trustee:

 
(8) 
Amount paid to Owner Trustee:

 
(9) 
Aggregate Purchase Amounts for Collection Period:

 
(10) 
(i)           Amount in Reserve Account:

 
 
(ii)
Specified Reserve Account Balance:

 
(11)
(i)
Face Amount of Receivables 60 days or more past due:

 

 
(ii) 
Face Amount of Receivables 60 days or more past due as a percent of the Pool
Balance at the end of the related Collection Period:

 
(12) 
(i)
Aggregate amount of net losses for the collection period:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
(ii) 
Cumulative amount of net losses:

 

 
(iii) 
Cumulative net losses as a percent of initial Pool Balance (Cumulative Net Loss
Ratio):

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE F
 
Statement for Noteholders
pursuant to Section 5.06(a)
 

Payment Date:      

 
(1)
Before giving effect to distributions on this Payment Date:

 
 
(a)
(i)
outstanding principal amount of Class A-1 Notes:

 
(ii)
A-1 Note Pool Factor

 
 
(b)
(i)
outstanding principal amount of Class A-2 Notes:

 
(ii)
A-2 Note Pool Factor

 
 
(c)
(i)
outstanding principal amount of Class A-3 Notes:

 
(ii)
A-3 Note Pool Factor

 
 
(d)
(i)
outstanding principal amount of Class A-4 Notes:

 
(ii)
A-4 Note Pool Factor

 
(2) 
Amount of principal being paid on Notes:

 
 
(a)
       Class A-1 Notes:

 
per $1,000 original principal amount:

 
 
(b)
       Class A-2 Notes:

 
per $1,000 original principal amount:

 
 
(c)
       Class A-3 Notes:

 
per $1,000 original principal amount:

 
 
(d)
       Class A-4 Notes:

 
per $1,000 original principal amount:

 
 
(e)
       Total:

 
(3)
(a)
Amount of interest being paid on Notes:
 

 
 
(i)
Class A-1 Notes:

 
per $1,000 original principal amount:

 
 
(ii)
Class A-2 Notes:

 
per $1,000 original principal amount:

 
 
(iii)
Class A-3 Notes:

 
per $1,000 original principal amount:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
 
(iv)
Class A-4 Notes:

 
per $1,000 original principal amount:

 
 
(v)
Total:

 
(4)
(a)
Pool Balance (excluding accrued interest):

 

 
(i) 
at beginning of related Collection Period:

 

 
(ii) 
at end of related Collection Period:

 

 
(b) 
Note Value:

 

 
(i) 
at beginning of related Collection Period:

 

 
(ii) 
at end of related Collection Period:

 
 
(c)
Pool Face Amount:

 

 
(i) 
at beginning of related Collection Period:

 

 
(ii) 
at end of related Collection Period:

 
(5) 
After giving effect to distributions on this Payment Date:

 
 
(a)
(i)
Outstanding principal amount of Class A-1 Notes:

 

 
(ii) 
A-1 Note Pool Factor:



 
(b)
(i)
Outstanding principal amount of Class A-2 Notes:

 
 
(ii)
A-2 Note Pool Factor:

 
 
(c)
(i)
Outstanding principal amount of Class A-3 Notes:

 

 
(ii) 
A-3 Note Pool Factor:



 
(d)
(i)
Outstanding principal amount of Class A-4 Notes:

 
 
(ii)
A-4 Note Pool Factor:

 
 
(e)
(i)
Certificate Balance:

 

 
(ii) 
Certificate Pool Factor:

 
(6)
(a)
Amount of Servicing Fee:

 
 
per $1,000 original principal amount of Notes and Certificate:

 

 
(b)
Amount of Servicing Fee earned:

 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Amount of Servicing Fee paid:

 

 
(d)
Amount of Servicing Fee shortfall:

 
(7) 
Amount of Administration Fee:

 
(8) 
Aggregate Purchase Amounts for Collection Period:

 
(9) 
(i)
Amount in Reserve Account:

 
 
(ii)
Specified Reserve Account Balance:

 
(10)
(i)
Face Amount of Receivables 60 days or more past due:

 

 
(ii) 
Face Amount of Receivables 60 days or more past due as a percent of the Pool
Balance at the end of the related Collection Period:

 
(11)
(i)
Aggregate amount of net losses for the collection period:

 

 
(ii) 
Cumulative amount of net losses:

 

 
(iii) 
Cumulative net losses as a percent of initial Pool Balance (Cumulative Net Loss
Ratio):

 


 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE G
 
Instructions to the Trustee for payments and deposits pursuant to Section 5.04
(b) of the Sale and Servicing Agreement:
 
Payment Date:  ____________________
 
(i)
Payment of Servicing Fee (including any previously unpaid Servicing Fees) to
Servicer:  ____________________

 
(ii)
Payment of Administration Fee to Administrator:  ____________________

 
(iii)
Accrued and unpaid interest on the Notes for such Payment
Date:  ____________________

 
(iv)
Note Monthly Principal Distributable Amount to be deposited into Note
Distribution Account:  ____________________

 
(v)
Deposit to Reserve Account to increase the amounts on deposit in the Reserve
Account to the Specified Reserve Account Balance:  ____________________

 
(vi)
Certificate Monthly Principal Distributable Amount to be deposited into
Certificate Distribution Account:  ____________________

 
(vii) 
Deposit to Reserve Account:  ____________________

 
 
 

    JDOT 2009-B Sale and Servicing Agreement

 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A


Servicing Criteria


The assessment of compliance to be delivered by the Indenture Trustee shall
address the criteria identified below.


Reference
Servicing Criteria
 
1122(d)(2)(ii)
 
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iv)
 
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
   
 
1122(d)(2)(v)
 
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
   
 
1122(d)(3)(ii)
 
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
 
1122(d)(3)(iii)
 
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
 
1122(d)(3)(iv)
 
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.





 

    JDOT 2009-B Sale and Servicing Agreement

 
 
 

--------------------------------------------------------------------------------